Name: Commission Regulation (EEC) No 1033/77 of 17 May 1977 on the air transport costs to be included in the value for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 77 Official Journal of the European Communities No L 127/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1033/77 of 17 May 1977 on the air transport costs to be included in the value for customs purposes Whereas it is also necessary to insert airports of the Ger ­ man Democratic Republic in the lists in the said Annex as airports of departure for importations of goods from the German Democratic Republic ; whereas , however, there is . no need to amend List I -(Germany ) in this regard in view of the Protocol on German internal trade and connected problems annexed to the Treaty ; Whereas it is further necessary to amend the lists to take account of changes in air routes and the introduction of new airports since they were compiled ; Whereas it is appropriate to draw up a new table of per ­ centages of air transport costs to be included in the value for customs purposes based in each case on the most direct air route , unless another air route crosses the Community frontier at a place nearer the airport of departure ; Whereas Regulation ( EEC !) No 1214/75 ceases to have effect on 30 June 1977 ; whereas Regulations ( EEC ) No 1769/68 , ( EEC ) No 844/73 and ( EEC ) No 3550/73 should also be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC .- ) No 803 /68 of 27 June 1968 on the valuation of goods for customs pur ­ poses ('), as last amended by Regulation ( EEC ) No 1735 /75 ( 2 ), and in particular Article 6 thereof, Whereas Commission Regulation ( EEC ) .No 1769/68 (3 ), as amended by Regulation ( EEC ) No 844 /73 (4 ), with effect from 1 July 1977 ( 5 ) prescribes the percentages of air transport costs to be included in the value for customs purposes of goods introduced into the customs territory of the Community by air but does not take into account Council Regulation ( EEC) No 1028 /75 (6 ), whose provi ­ sions have , however, been reflected for the six original Member States in Commission Regulation ( EEC ) No 1214/75 ( 7 ); Whereas Regulation ( EEC ) No 1028 /75 deletes para ­ graph 4 of Article 8 of Regulation ( EEC ) No 803 /68 ; whereas , as a result , when goods from third countries are introduced into the Community by an air route crossing the German Democratic Republic the costs of air trans ­ port relative to the flight over that country are to be in ­ cluded in the value for customs purposes of the said goods ; whereas it is consequently necessary to amend cer ­ tain of the percentages shown in the Annex to Com ­ mission Regulation ( EEC ) No 844/73 ; HAS A1X ) ' I EI ) I H 1 S REGULATION : (') OJ No L 148 , 28 . 6 . 1968 , p . 6 . (-) OJ No L 183 , 14 . 7 . 1975 , p . I. (*) OJ No L 285 , 25 . 1 I. 1968 , p . 1 . ( 4 ) OJ No L 9.3 , 9 . 4 . 1973 , p . 1 . Article 1 (' ) Regulation ( EEC .") No 3550 /73 ( OJ No L 36 I , 29 . 12 . 197.1 , p . 37 ). The air transport costs to be included in the value of goods for customs purposes shall be determined by applying the rules and percentages shown in the Annex to this Regu ­ lation . (&lt;  -) OJ No L 102 , 22 . 4 . 1975 , p . 1 . ( 7 ) OJ No L 127 , 17 . 5 . 1975 , p . 1 . No L 127/2 Official Journal of the European Communities 23 . 5 . 77 Article 3 This Regulation shall enter into force on 1 July 1977 . Article 2 Regulations ( EEC ) No 1769/68 , ( EEC ) No 844/73 and ( EEC ) No 3550/73 -are hereby repealed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1977 . For the Commission £tienne DAVIGNON Member of the- Commission 23 . 5 . 77 Official Journal of the European Communities No L 127/3 ANNEX AIR TRANSPORT COSTS TO BE INCLUDED IN THE VALUE FOR CUSTOMS PURPOSES Introductory notes 1 . The following table shows : ( a ) third countries listed by continent (column 1 ) ; ( b ) airports of departure in third countries ( column 2 ) ; ( c) airports of arrival in the Communities with the percentages which represent the part of the air trans ­ port costs to be included in the value for customs purposes (column 3 and following columns). 2 . When the goods are shipped to or from airports not included in the following list, other than the airports referred to in paragraph 3 , the percentage given for the airport nearest to that of departure or arrival should be taken . 3 . As regards the French overseas departments of Guadeloupe, Guiana, Martinique and Reunion, and as regards Greenland , of which territories the airports are -not included in the list , the following rules shall apply : ( a ) for goods shipped direct from third countries to these territories, the whole of the cost of air transport to these airports is to be included in the value for customs purposes ; ( b ) for goods shipped from third countries to the European part of the Community and transhipped or unloaded in one of those territories , the air transport costs which would have been incurred for carrying the goods onlyas far as the airport of transhipment or unloading are to be included in the value for customs purposes; ( c ) for goods shipped from third countries to those territories and transhipped or unloaded in an airport in the European part of the Community, the air transport costs to.be included in the value for customs purposes are those which result from the application of the percentages given in the following list to the costs which would have been incurred for carrying the goods from the airport of departure to the airport of transhipment or unloading. The transhipment or unloading shall be certified by an appropriate endorsement by the customs authorities on the airway bill , with the official stamp of the office concerned ; failing this certification the provisions of the last subparagraph of Article 6 (3 ) of Regulation (EEC) No 803 /68 shall apply . No L 127/4 23 . 5 . 77Official Journal of the European Communities Percentages of air transport costs to be included in the value for customs purposes LIST I (Germany) Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 I. EUROPE Albania all airports 62 59 67 73 58 62 90 79 77 Austria Innsbruck 4 4 5 6 4 4 25 10 9 Klagenfurt 21 18 21 : 28 18 21 61 38 35 Linz 13 11 13 18 11 13 46 25 23 Salzburg 0 0 0 0 0 0 0 0 0 Vienna 25 25 29 38 ^ 23 27 74 52 48 Azores see Portugal Bulgaria Sofia 61 . 58 65 71 57 61 89 78 76 all other airports 64 61 68 74 60 64 90 80 78 Cyprus see Asia Czechoslovakia Bratislava 29 29 33 43 27 30 77 56 . 52 Brno 39 41 44 58 38 45 67 ­ 51 46 Gottwaldov, Ostrava 42 44 47 61 42 49 70 55 49 Kosice, Presov 55 57 60 72 54 61 88 72 65 Prague 21 22 25 36 20 26 44 - 29 26 Faeroe Is. all airports 24 28 28 25 25 26 21 23 23 Finland Helsinki, Luppeenranta 72 70 59 57 76 69 47 51 52 Ivalo, Kemi, Rovaniemi 81 79 69 68 84 78 60 63 64 Joensuu, Kajaani , Oulu 78 77 67 65 82 76 56 59 60 JyvÃ ¤skylÃ ¤, Pori, Tampere, Vaasa 73 70 58 57 76 68 61 63 53 Kuopio 78 76 65 64 81 74 67 71 60 Mariehamn, Turku 67 63 51 49 70 61 54 60 45 Gibraltar all airports 36 39 44 44 38 39 45 42 46 Greece Agrinion , Alexandroupolis , Chania, Ioannina, Iraklion, Kavalla, Mytilini 29 28 30 32 27 29 37 34 33 Athens 23 22 23 25 21 22 29 26 26 Corfu 8 7 8 9 7 8 10 9 9 Rhodes 35 34 36 38 33 34 43 40 39 Salonika 20 19 20 22 18 19 25 23 23 23 . 5 . 77 Official Journal of the European Communities No L 127/5 LIST I (Germany) Continued Third countries Airport of departure Airport of arrival Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg j'Stuttgart 1 2 3 4 5 6 7 8 9 10 11 I. EUROPE CContinued) Hungary Budapest 39 39 44 54 36 40 " 79 62 59 all other airports 46 46 51 61 43 48 83 69 66 Iceland all airports 44 47 48 45 ¢ 47 45 40 42 43 Madeira Is. see Portugal Malta all airports 8 7 8 9 7 8 10 : 9 10 Norway Ã lesund 67 66 54 53 71 65 48 52 49 Alta 81 80 72 71 84 80 66 69 67 Bergen 39 38 64 63 42 38 27 29 56 BodÃ ¶ 76' 74 65 63 79 74 58 62 60 Kirkenes 83 82 74 73 86 82 69 72 70 Kristiansand 18 17 . 13 13 20 17 11 12 11 Oslo 53 51 39 38 58 50 33 37 34 " Stavanger 30 29 58 57 33 28 19 . 21 50 TromsÃ ¶ 80 78 69 68 83 78 64 67 65 Trondheim 67 66 54 53 71 65 48 52 49 Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw 100 70 61 63 74 75 85 67 59 Poznan 100 42 33 35 47 48 73 39 31 Szczecin (Stettin) 100 75 67 69 79 79 87 72 65 Warsaw 100 62 52 54 66 67 80 58 50 Portugal Lisbon 41 49 56 50 47 49 41 40 44 Oporto 39 43 50 48 41 43 43 44 47 Azores 60 63 67 68 61 63 66 65 68 Madeira 58 65 71 67 63 65 60 60 63 Romania Bucharest 60 60 65 74 - 57 62 92 81 77 all other aiiports 64 64 69 77 61 65 93 83 80 Spain Alicante, Valencia 25 25 28 31 24 26 31 30 34 Barcelona 10 9 11 1 12 9 10 13 12 15 Bilbao, San Sebastian, Santander 0 0 0 0 0 0 0 0 0 Granada, Santiago de Compostela, Seville, Vigo 33 35 40 40 34 35 41 38 42 Madrid 19 21 25 25 20 21 26 23 26 Malaga 35 37 41 44 35 37 45 44 48 Palma 27 29 34 37 27 30 43 38 41 No L 127/6 Official Journal of the European Communities 23 . 5 . 77 LIST I (Germany) Continued Airport of arrival Third countries Airport of departure Berlin BremenI Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 s 11 I. EUROPE (Continued) Sweden Gothenburg 31 30 21 20 37 29 16 19 17 Halmstad, Ronneby 30 28 19 18 35 ­ 26 15 17 16 Kalmar 43 41 29 28 48 39 24 27 25 Karlstad, LinkÃ ¶ping 49 48 36 35 55 47 29 33 31 Kiruna, LuleÃ ¥ 78 76 65 65 81 74 67 72 61 Kristianstad 22 21 13 13 26' 19 11 12 11 MalmÃ ¶ 7 7 4 4 9 6 3 4 3 Nordmaling, Sundsvall 86 69 57 ' 56 75 67 60 65 52 NorrkÃ ¶ping, Visby 60 52 39 38 60 50 33 36 34 Stockholm 64 57 44 44 64 ­ 55 50 55 40 Switzerland Basel 0 0 0 0 : 0 0 0 0 0 Berne 18 17 24 ­ 32 13 18 46 31 54 Geneva : 1 8 10 13 7 8 3 2 3 Zurich 5 4 5 8 3 4 24 : 15 : 23 Turkey ( in Europe) all airports 67 67 74 79 66 70 92 84 82 ( in Asia) Adalia, Adana, Afyon, Iskenderun, Elazig, Gaziantep, Kastamonu, Konya, Malatya, Samsun, Trabzon 72 72 78 83 72 75 94 87 86 Agri, Dyarbakif, Erzurum, Kars, Van , 78 78 83 87 77 80 95 90 89 * Akhisar, Ankara, Balikesir, Bandirma, Bursa, Kiitahya, Zonguldak 68 68 75 80 67 71 93 85 83 Izmir 32 31 32 35 30 31 39 36 36 Union of Soviet Socialist Republics ( in Europe) Baku, Tbilisi 100 89 87 91 91 91 97 92 90 Brest, Gorky, Kaliningrad , Kybyshev, Perm, Ufa, Uralsk 100 87 81 83 89 89 96 85 80 Donetsk, Rostov, Volgograd 100 85 83 88 87 88 96 89 86 Kharkov, Simferopol 100 84 81 87 86 87 95 88 84 Kiev 100 79 77 83 82 . 83 94 84 80 Leningrad 100 85 74 71 91 83 68 71 66 Lvov , Odessa 100 84 79 81 86 87 95 88 85 Minsk, Vilno 100 74 66 68 78 78 87 71 64 Moscow, Orel 100 83 77 79 86 86 96 81 76 Riga 100 79 72 73 82 82 89 76 70 Voronezh 100 86 80 82 88 88 96 89 86 23. 5. 77 Official Journal of the European Communities No L 127/ 7 LIST I (Germany) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart I 2 3 4 5 6 7 8 9 10 Ã L EUROPE (Continued) Union of Soviet Socialist Republics (in Asia) Alma-Ata, Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Tashkent, Ulan-Bator 100 93 90 91 94 94 98 92 90 Chita, Khabarovsk, Vladivostok wo 95 93 94 96 96 99 95 93 Omsk, Sverdlovsk 100 90 86 87 92 92 97 89 85 Yugoslavia Belgrade 51 47 56 63 46 50 84 69 67 Dubrovnik 53 50 56 63 49 53 85 72 69 Ljubljana 42 38 44 52 37 42 79 61 58 Ohrid, Skopje 61 58 65 72 56 61 89 78 76 Sarajevo, Split 47 44 50 57_ 43 47 82 66 64 . Titograd 55 i 52 58 64 51 55 86 73 71 Tivat, Zabljak 54 51 57 64 50 54 86 72 70 Zagreb 33 30 36 43 29 33 72 52 49 II. AFRICA Algeria Algiers : 44 49 45 : 49 : 38 41 58 53 59 Armaba, Cortstantine : m : 41 46 50 40 42 50 46 53 Ã 3 Gotea I 59 56 61 ; 65 ; 55 ' 58 72 68 73 Oran ; 39 ; 39 42 ; 47 38 40 : 57 : 52 49 AngoÃ ­a : all airports 76 : 75 77 78 : 74 76 81 i 79 83 Benin (formerly Dahomey) all airports 73 75 79 81 74 i 76 82 79 83 Burundi al airports ; 7i ! 70 73 74 : 70 ; 71 77 : 75 77 Cameroon all airports : 77 I 80 ; 83 85 · : 76 : 77 85 83 : m Canary Is. a0 airports 59 60 64 67 ; 59 61 65 63: : 68 Cape Verde Is. all airports m 71 ; 75 75 ; 70 : 71 82 74 77 Central African Empire al airports : m m \ 71 72 i m 69 76 74 74 Chad aB airports \ m Ã  : 64 66 61 63 70 68 68 Comoros all airports 79 79 81 82 77 79 83 82 82' Congo » People's Republic of all airports 73 71 74 76 72 73 79 77 77 No L 12 // 23 . 5 . 77Official Journal of the European Communities LIST I \Germany) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 ... 6 7 8 9 10 U II . AFRICA (Continued) Egypt, Arab Republic of all airports 45 44 47 49 44 45 54 51 51 Equatorial Guinea all airports 80 83 85 87 81 83 87 84 86 Ethiopia all airports 88 87 ­ 89 92 86 88 98 95 94 Gabon all airports 77 80 83 85 76 77 . 85 83 88 Gambia all airports - 68 71 75 75 70 71 82 74 77 Ghana all airports 73&gt; 75 79 81 L 74 : 76 82 79 83 Guinea all airports 73 74 ­ 77 79 73 74 ­ 85 83 86 Guinea Bissau all airports 73 . 74 77 79 73 74 85 83 : " 86 Ivory Coast all airports 73 75 : 79 81 74 76 : :::82 79 83 Kenya all airports 72 73 - 75 77 71 72 ^ 78 76 76 Liberia all airports 73 75 79 81 74 76 82 79 " 83 Libya Benghazi 31 - 30 33 35 30 31 39 36 7 37 Sebha 41 40 43 45 39 41 50 47 47 Tripoli 24 23 25 27 23 24 31 = 28 29 Malagasy Rep. all airports 79 7!) 81 82 77 79 83 82 82 Malawi all airports 75 74 76 78 74 75 80 79 79 Mali all airports 73 75 78 81 73 76 81 79 82 Mauritania all airports ( ¡8 71 75 75 70 71 82 74 77 Mauritius all airports 79 79 81 82 77 79 83 82 82 Morocco ( incl . Ceuta and Melilla) Casablanca 45 47 52 54 45 47 53 50 55 Fez, Rabat 44 44 49 52 42 44 51 47 54 Ifni 54 5(j ( il 63 55 56 62 59 64 Melilla 40 42 47 49 40 42 51 54 54 Tangiers , Tetuan 39 40 45 47 39 40 46 45 49 Mozambique all airports . 78 78 80 81 77 79 83 81 81 Niger all airports 73 75 78 81 73 76 81 79 82 Nigeria all airports 73 75 79 ' 81 74 76 82 79 83 No L 127/923 . 5 . 77 Official Journal of the European Communities LIST I (Germany) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/jColognej Frankfurt Hamburg] Hanover Munich Nuremberg Stuttgart 1 2 3 ' 4 5 6 7 8 9 10 f 11 II. AFRICA (Continued) Rhodesia all airports 78 78 ­ 80 81 77 79 83 81 81 Rwanda all airports 71 70 73 74 70 71 77 75 77 Sao Tome and Printipe all airports 80 83 85 87 81 83 87 84 86 Senegal all airports 68 71 75 75 r 70 71 - 82 74 - 77 Seychelles all airports 79 79 - 81 82 77 79 - 83 82 82 Sierra Leone all airports 73 74 77 79 73 74  85 83 86 Somalia all airports 89 88 90 93 87 89 98 95 95 South Africa ( incl . Namibia, Botswana, Lesotho, Swaziland) all airports 81 80 82 83 80 81 86 84 84 St Helena all airports 80 83 85 87 81 : 83 87 84 86 " Sudan all airports 63 62 65 67 62 63 71 68 68 Tanzania all airports 75 74 76 78 - 74 75 80 79 ­ 79 Territory of the Afars and Issas all airports 89 88 90 93 87 89 98 95 95 Togo all airports 73 75 79 81 74 76 82 79 83 Tunisia Djerba 35 . 35 40 42 34 37 46 42 46 Tunis 23 24 27 29 23 24 32 29 32 Uganda all airports 71 70 73 74 70 71 77 75 77 Upper Volta all airports 73 75 78 81 73 76 81 79 82 Zaire all airports 73 71 74 76 72 73 79 77 77 Zambia all airports 75 74 76 78 74 75 80 79 79 No L 127/10 Official Journal of the European Communities 23 . 5. 77 LIST I (Germany) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 m. AMERICA 1 . North America Canada Edmonton 77 83 82 82 81 82 78 80 80 Gander, Moncton 67 72 73 71 71 70 67 68 69 Halifax, Montreal, Ottawa, Quebec, Toronto 73 78 77 75 76 76 71 73 74 Vancouver, Winnipeg 76 83 82 82 82 82 78 80 80 United States of America Akron, Albany, Atlanta, Balti ­ more, Boston, Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, Lexington, Louisville, Memphis, Milwaukee, Minneapolis, Nashville, New Orleans, New York, Philadelphia, Pittsburgh, St Louis, Washington 76 81 80 78 80 ¢ 80 75 76 77 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 80 84 85 83 83 83 80 81 82 Anchorage 94 93 89 89 94 92 86 88 87 Fairbanks, Juneau 95 93 90 89 94 93 87 89 88 Honolulu 87 91 90 90 90 90 88 89 89 Miami 84 87 89 87 86 86 84 85 86 Puerto Rico 80 83 85 83 82 82 80 81 82 2, Central America Bahamas all airports 80 83 85 83 82 82 80 81 82 Belize all airports 84 87 89 87 86 87 84 85 86 Bermuda all airports 80 83 85 83 82 82 80 81 82 Costa Rica all airports 84 87 89 87 86 87 84 85 86 Cuba all airports 84 87 89 87 86 87 84 85 86 CuraÃ §ao all airports 83 87 89 88 86 87 85 85 87 Dominican Republic all airports 80 83 85 83 82 82 80 81 82 23 . 5 . 77 Official Journal of the European Communities No L 127/ 11 LIST I (Germany) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 III . AMERICA . (Continued) 2 . Central America (Continued) El Salvador all airports 84 87 89 87 86 87 84 85 86 Guatemala all airports 84 87 89 87 86 87 84 85 86 Haiti all airports 80 83 85 83 82 82 80 81 82 Honduras all airports 84 87 89 87 86 87 :. 84 85 86 Jamaica all airports 84 87 89 87 86 87 84 85 86 Mexico all airports 86 89 88 87 88 88 84 85 86 Nicaragua all airports 84 87 89 87 86 87 84 85 86 Panama all airports 84 87 89 87 86 87 84 85 86 Virgin Is. see West Indies West Indies all airports 83 86 89 88 85 86 85 86 88 3 . South America Argentina all airports 87 88 90 91 88 88 91 90 91 Aruba all airports 83 87 89 88 86 87 85 85 87 Bolivia all airports 87 88 90 91 88 88 91 90 91 Brazil all airports 83 87 89 88 86 87 85 85 86 Chile all airports 87 88 90 91 88 88 91 90 91 Colombia all airports 83 87 89 88 86 87 85 85 87 Ecuador all airports 83 87 89 88 86 87 85 85 87 Guyana all airports 83 87 89 88 86 87 85 85 87 Paraguay all airports 87 88 90 91 88 88 91 90 91 Peru all airports 83 87 89 88 86 87 85 85 87 Surinam all airports 83 87 89 88 86 87 85 85 87 , Trinidad and Tobago all airports 83 87 89 88 86 87 85 85 87 Uruguay all airports 87 88 90 91 88 88 91 90 91 Venezuela all airports 83 87 89 88 86 87 85 85 87 No L 127/ 12 Official Journal of the European Communities 23 . 5 . 77 LIST I (Germany) Continued Third countries Airport of departure Airport of arrival Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 IV . ASIA Afghanistan all airports 87 87 89 92 86 88 98 95 94 Bahrain all airports 85 85 88 91 84 87 98 94 93 Bangladesh all airports 87 87 89 92 ­ 86 88 98 95 94 Bhutan see Nepal Brunei see Malaysia Burma all airports 92 92 93 95 91 92 99 97 97 China all airports 100 96 94 95 97 97 99 95 94 Cyprus all airports 75 . 75 81 85 " 75 78 95 89 87 Formosa see Taiwan Hong Kong all airports 93 93 94 96 92 93 99 97 97 India all airports 87_ 87 89 92 86 88 98 95 94 Indonesia . all airports 93 93 94 96 92 93 99 97 97 Iran all airports 82 82 85 90 81 83 97 93 92 Iraq all airports 81 81 85 89 80 83 96 92 91 Israel all airports 79 79 82 86 78 81 96 91 ' 90 Japan all airports 93 93 95 96 93 94 99 97 97 Jordan all airports 78 ¢ 78 82 86 77 80 95 90 89 Khmer Republic ( formerly Cambodia) all airports 92 92 93 95 . 91 92 99 97 97 Korea (North) all airports 100 96 94 95 97 97 99 95 94 Korea (South) all airports 93 93 94 96 92 93 99 97 97 Kuwait all airports 83 83 87 90 83 86 97 93 92 Laos all airports 92 92 93 95 91 92 99 97 97 Lebanon all airports 77 77 81 85 76 80 95 90 89 Macao all airports 93 93 94 96 92 93 99 97 97 Malaysia all airports 93 93 94 96 92 93 99 97 97 Maldive Is. all airports 91 91 93 95 91 92 99 97 96 No L 127/ 1323 . 5 . 77 Official Journal of the European Communities LIST I (Germany) Continued Airport of arrival Third countries Airport of departure Berlin- .J Bremen Dusseldorf/I Colognej Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 IV . ASIA - . (Continued) Mongolia see Union of Soviet Socialist Republics (List I Europe) Muscat and Oman all airports 87 87 ' 90 93 87: 89 98 95 94 Nepal all airports 87 87 89 92 86 88 98 95 94 Oman see Muscat and Oman Pakistan all airports 87 87 89 92 86 88 98 95 94 Philippines all airports 93 93 94 96 92 93 99 97 97 Qatar all airports 85 85 88 91 84 87 98 94  93 Saudi Arabia all airports 85 85 88 91 84 87 98 94 93 Singapore all airports 93 93 94 96 92 93 99 97 97 Sri Lanka all airports 91 * 91 93 95 : 91 : 92 99 97 96 Syria all airports 78 78 82 86 77 80 95 90 89 Taiwan (Formosa) all airports 93 93  94 96 92 93 99 97 97 Thailand all airports 92 92 93 95 91 92 99 97 97 Turkey . see Europe Union of Soviet Socialist Republics see Europe United Arab Emirates all airports 85 85 88 91 84 87 98 94 93 Vietnam all airports 93 93 94 96 92 93 99 97 97 Yemen Arab Republic all airports 87 87 90 92 87 89 98 95 94 Yemen, People's Democratic Republic of all airports 87 87 90 92 87 89 98 95 94 V. AUSTRALIA and OCEANIA all airports 95 95 96 97 94 95 99 97 98 No L 127/ 14 Official Journal of the European Communities 23. 5. 77 LIST II (Benelux) Airport of arrival Third countries Airport of departure Antwerp BrusselsI Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE Albania all airports 58 58 57 ­ 58 57 65 Austria Innsbruck 4 4 3 3 3 4 Klagenfurt 18 19 16 17 16 23 Linz II 11 10 10 10 14 Salzburg 0 0 0 0 0 0 Vienna 25 26 23 24 23 30 Azores see Portugal Bulgaria Sofia 59 60 56 57 56 · 63 all other airports 62 63 59 60 59 66 Cyprus see Asia Czechoslovakia Bratislava 29 30 26 28 27 34 Brno 37 38 34 36 34 45 Gottwaldov, Ostrava 40 42 37 39 37 48 Kosice, Presov 53 54 50 52 50 61 Prague 20 21 18 19 18 25 Faeroe Is. all airports 29 29 32 31 30 26 Finland Helsinki, Lappeenranta 53 54 51 58 56 51 Ivalo, Kemi, Rovaniemi 66 66 67 70 68 63 Joensuu, Kajaani, Oulu 61 62 59 66 64 59 JyvÃ ¤skylÃ ¤, Pori, Tampere, Vaasa 54 54 56 59 57 51 Kuopio 61 61 62 65 64 58 Mariehamn, Turku 51 47 48 56 54 44 23 . 5 . 77 Official Journal of the European Communities No L 127/15 LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE (Continued) German Democratic Republic Berlin (East) 0 0 0 0 0 - 0 Dresden, Leipzig 17 18 16 19 18 19 Rostock-Barth 24 ­ 25 22 26 25 26 Gibraltar all airports 46 47 44 44 44 47 : Greece Agiinion, Alexandroupolis, Chania, Joannina, Iraklion, Kavalla, Mytilini 29 30 28 30 29 32 Athens 22 23 22 23 22 25 Corfu 8 8 7 8 8 9 Rhodes 35 35 34 35 34 38 Salonika 19 20 19 20 19 22 Hungary Budapest 40 41 37 49 47 43 all other airports 47 48 44 55 53 51 Iceland all airports 50 50 60 53 52 47 Madeira Is. see Portugal Malta all airports 8 8 7 7 7  9 Norway Ã lesund 82 80 79 91 87 71 Alta 89 88 87 94 92 83 Bergen 77 75 73 88 84 65 BodÃ ¶ 86 85 84 93 90 79 Kirkenes 90 89 89 95 93 84 Kristiansand 68 66 65 81 76 55 Oslo 76 74 73 86 82 65 Stavanger 73 71 69 86 81 60 TromsÃ ¶ 88 87 86 94 92 81 Trondheim 82 80 80 90 87 73 No L 127/ 16 Official Journal of the European Communities 23 . 5 . 77 LIST II (Benelux) Gontinued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 L EUROPE (Continued) Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw 52 54 49 56 54 55 Poznan 26 27 24 28 27 28 Szczecin (Stettin) 59 60 56 62 60 61 WTarsaw 43 45 40 47 45 46 Portugal Lisbon 59 60 56 57 56 59 Oporto 53 54 50 50 51 54 Azores 69 70 68 67 68 70 Madeira 73 74 71 72 ~ 71 74 : Romania Bucharest 59 61 57 59 ::: 58 65 all other airports 63 64 61 63 62 69 Spain Alicante, Valencia 27 27 25 25 25 33 Barcelona 11 11 10 10 10 13 Bilbao, San Sebastian, Santander 0 0 0 0 0 0 Granada, Santiago di Compostela, Seville, Vigo 42 43 40 40 40 43 Madrid 26 27 25 24 25 27 Malaga 43 44 41 41 41 44 Palma 25 26 23 23 23 27 Sweden Gothenburg 16 16 15 19 18 17 Halmstad, Ronneby 16 16 15 19 18 15 Kalmar 26 26 24 29 28 24 Karlstad, LinkÃ ¶ping 32 32 31 37 35 30 Kiruna, LuleÃ ¥ 61 62 63 70 68 59 Kristianstad 12 12 11 14 13 10 MalmÃ ¶ 4 4 3 4 4 3 Nordmaling, Sundsvall 53 54 55 62 60 51 NorrkÃ ¶ping, Visby 35 : 35 34 40 38 33 Stockholm 40 41 44 51 49 38 No L 127/1723 . 5 . 77 Official Journal of the European Communities LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels I Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 L EUROPE (Continued) Switzerland Basel 0 0 0 0 0 0 Berne 19 20 17 17 17 22 Geneva 2 2 2 2 2 3 Zurich 4 4 3 3 3 5 Turkey ( in Europe) all airports 66 : 67 63 65 63 62 ( in Asia) Adalia, Adana, Afyon, Iskenderun, Eiazig, Gaziantep, Kastamonu, Konya, Malatya, Samsun, Trabzon 71 72 70 70 69 77 Agri, Dyarbakir, Erzurum, Kars, Van 77 ; 77 75' 76 75 82 Akhisar, Ankara, Balikesir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 67 68 65 66 65 73 Izmir 32 ; 32 31 32 31 =- 34 Union of Soviet Socialist Republics ( in Europe) Baku, Tbilisi 80 81 78 82 81 81 Brest, Gorky, Kaliningrad, Kybyshev, Perm, Ufa, Uralsk 75 76 73 78 * 76 77 Donetsk, Rostov, Volgograd 73  74 70 75 74 75 Kharkov, Simferopol 1 71 72 68 74 72 73 Kiev 64 65 61 67 66 66 Leningrad 67 68 64 70 69 69 Lvov, Odessa 71 72 69 74 73 73 .Minsk, Vilno 58 59 55 61 60 60 Moscow, Orel 70 71 68 73 72 72 Riga 64 65 60 67 65 66 Voronezh 74 75 72 76 75 76 ( in Asia) Alma-Ata, Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Tashkent, Ulan-Bator 87 87 85 88 87 88 Chita, Khabarovsk, Vladivostok 91 91 90 92 91 91 Omsk, Sverdlovsk 82 82 80 84 83 83 No L 127/18 Official Journal of the European Communities 23 . 5 . 77 LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE (Continued) Yugoslavia Belgrade 45 47 43 46 45 54 Dubrovnik 48 49 46 47 45 " 54 Ljubljana 37 38 34 36 34 43 Ohrid, Skopje 56 57 54 56 54 63 Sarajevo, Split 42 43 39 41 39 48 Titograd 50 51 47 49 47 : 56 Tivat, Zabljak 49 50 47 48 47 55 Zagreb 29 30 27 28 27 34 : Ã . AFRICA Algeria Algiers 48 : 49 : 45 44 ' 45 53 Annaba, Constantine 47 48 . 45 44 45 53 El Golea 64 64 61 60 61 68 Oran 46 47 44 ¢ 42 43 49 Angola all airports 80 80 79 79 78 82 BÃ ©nin (formerly Dahomey) all airports 79 80 78 78 78 81 Burundi all airports 71 71 70 70 70 74 Cameroon all airports 83 83 81 81 80 86 Canary Is. all airports 73 73 71 70 70 73 Cape Verde Is. all airports 77 77 75 75 75 77 Central African Empire all airports 74 75 73 73 73 77 Chad all airports 69 70 68 67 68 72 Comoros all airports 78 79 78 79 78 81 Congo, People's Republic of all airports 78 78 77 76 76 80 Egypt, Arab Republic of all airports 45 46 44 44 44 49 23 . 5 . 77 Official Journal of the European Communities No L 127/19 LIST II (Benelux/ Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 Ã ² 7 8 II . AFRICA (Continued) EquatorialGuinea all airports 87 88 86 86 86 88 Ethiopia all airports 86 86 84 85 84 88 Gabon all airports 83 83 81 81 80 86 Gambia all airports 77 77 75 75 75 77 Ghana all airports 79 80 78 78 78 81 Guinea all airports 80 80 78 ; 78 78 80 Guinea Bissau all airports 80 80 78 78 78 80 Ivory Coast all airports 79 80 78 78 78 81 Kenya all airports 72 73 71 73 71 75 Liberia all airports 79 80 78 78 " 78 - 81 : Libya Benghazi 31 32 30 30 30 34 Sebha 41 41 40 40 40 44 Tripoli 24 24 23 23 23 27 Malagasy Rep. all airports . 78 79 78 79 78 81 Malawi all airports 75 75 74 74 74 77 Mali all airports 76 . 76 74 74 74 78 Mauritania all airports 77 77 75 75 75 77 Mauritius all airports 78 79 78 79 78 81 Morocco ( incl . Ceuta and Melilla) Casablanca 54 55 52 52 52 55 Fez , Rabat 5 1 52 49 49 49 52 Ifni 63 64 61 61 61 64 Melilla 49 50 47 47 47 50 Tangiers , Tetuan 48 49 46 45 46 48 Mozambique all airports 78 78 77 78 77 80 Niger all airports 76 76 74 74 74 78 No L 127/20 Official Journal of the European Communities 23 . 5 . 77 LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure J Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 II . AFRICA (Continued) Nigeria all airports 79 80 78 78 78 81 Rhodesia all airports 78 78 77 78 77 80 Rwanda all airports 71 71 70 70 70 74 Sao Tome and Principe all airports 87 88 86 86 86 88 Senegal all airports 77 77 75 75 75 77 Seychelles all airports 78 79 78 79 78 81 Sierra Leone all airports 80 80 78 78 78 80 Somalia all airports 87 88 86 87 _ 86 90 South Africa ( incl . Namibia, Botswana, Lesotho, Swazi ­ land) all airports 81 81 80 80 80 83 St Helena all airports 87 88 86 86 86 88 Sudan all airports 63 64 62 62 62 66 Tanzania all airports 75 75 74 74 74 77 Territory of the Afars and Issas all airports 87 88 86 87 86 90 Togo all airports 79 80 78 78 78 .81 Tunisia Djerba 31 32 30 · 30 30 34 Tunis 17 18 16 16 16 19 Uganda all airports 71 71 70 70 70 74 Upper Volta all airports 76 76 74 74 74 78 Zaire all airports 78 78 77 76 76 80 Zambia all airports 75 75 74 74 74 77 23 . 5. 77 Official Journal of the European Communities No L 127/21 LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp I Brussels Ostend i Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 ÃÃ . AMERICA 1 . North America Canada Edmonton 84 84 86 86 85 82 Gander, Moncton 76 76 78 77 76 73 Halifax, Montreal, Ottawa, Quebec, Toronto 80 79 82 80 80 77 Vancouver, Winnipeg 85 85 86 86 86 82 United States of America Akron, Albany, Atlanta, Baltimore, Boston, Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, Lexington, Louisville, Memphis, Milwaukee, Minneapolis, Nashville , New Orleans, New York, Philadelphia, Pittsburgh, St Louis, Washington 83 83 84 83 83 80 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 86 85 89 87 87 85 Anchorage 97 98 98 99 98 95 Fairbanks, Juneau 97 98 98 99 98 95 Honolulu 92 92 93 93 91 90 Miami 90 90 92 90 90 89 Puerto Rico v 88 88 90 87 88 85 2 . Central America Bahamas all airports 88 88 90 87 88 85 Belize all airports 91 91 92 91 91 89 Bermuda all airports 88 88 90 87 88 85 Costa Rica all airports 91 91 92 91 91 89 Cuba all airports 91 91 92 91 91 89 CuraÃ §ao all airports 91 91 90 90 90 91 No L 127/22 Official Journal of the European Communities 23. 5. 77 LIST II (Benelux) Continued 1 2 3 4 ¢&gt; &lt;i 7 8 III. AMERICA (Continued) 2. Central America (Continued) Dominican Republic all airports 88 88 90 87 88 85 El Salvador all airports 91 91 - 92 91 91 89 Guatemala all airports 91 91 92 91 91 89 Haiti all airports 88 88 90 87 88 85 Honduras all airports 91 91 92 91 91 89 Jamaica all airports 91 91 92 91: 91 89 Mexico all airports 89 89 91 90 89 88 Nicaragua all airports 91 91 92 91 91 89 Panama all airports 91 91 92 91 91 89 Virgin Is. see West Indies West Indies all airports 90 91 89 89 89 90 3. South America Argentina all airports 93 93 92 92 92 93 Aruba all airports 91 91 90 90 90 91 Bolivia all airports 93 93 92 92 92 93 Brazil all airports 91 91 90 90 90 91 Chile all airports 93 93 92 92 92 93 Colombia all airports 91 91 90 90 90 91 Ecuador all airports 91 91 90 90 90 91 Guyana all airports 91 91 90 90 90 91 Paraguay all airports 93 93 92 92 92 93 Peru all airports 91 91 90 90 90 91 Surinam all airports 91 91 90 90 90 91 Trinidad and Tobago all airports 91 91 90 90 90 91 O st en d A m st er d am T h i r d c o u n t r i e s A i r p o r t of d e p a r t u r e A i r p o r t of a r r i v a l A n tw er p B ru ss el s R o tt er d am L u x em b o u rg 23 . 5 . 77 Official Journal of the European Communities No L 127/23 LIST I (Germany) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 III . AMERICA (Continued) A South America (Continued) Uruguay all airports 93 93 92 92 92 93 Venezuela all airports 91 91 90 90 90 91 IV . ASIA Afghanistan all airports 87 87 85 86 86 89 Bahrain all airports 83 83 82 83 82 85 Bangladesh all airports 87 87 85 86 86 89 Bhutan see Nepal Brunei see Malaysia Burma all airports 92 92 91 92 91 94 China all airports 92 92 91 93 92 92 Cyprus all airports 74 75 72 74 73 79 Formosa see Taiwan Hong Kong all airports 93 93 92 93 92 95 India all airports 87 87 85 86 86 89 Indonesia all airports 93 93 92 93 92 95 Iran all airports 82 83 81 82 81 86 Iraq all airports 80 81 78 79 78 85 Israel all airports 77 78 76 77 76 81 Japan all airports 93 94 93 93 92 95 Jordan all airports 77 78 75 76 75 81 * Khmer Republic ( formerly Cambodia) all airports 92 92 91 92 91 94 Korea (North) all airports 92 92 91 93 92 92 Korea (South) all airports 93 93 92 93 ' 92 95 Kuwait all airports 83 83 81 82 81 87 Laos all airports 92 92 91 92 91 94 Lebanon all airports 76 77 74 75 74 80 Macao all airports 93 93 92 93 . 92 95 No L 127/24 Official Journal of the European Communities 23 . 5 . 77 LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp ..J Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 IV . ASIA (Continued) Malaysia all airports 93 93 92 93 92 95 Maldive Is. all airports 91 92 91 91 91 93 Mongolia see Union ofSoviet Socialist Republics (List I Europe) Muscat and Oman all airports 86 87 85 86 85 90 Nepal all airports 87 87 85 86 86 89 Oman see Muscat and Oman Pakistan all airports 87 87 85 86 86 89 Philippines all airports 93 93 92 93 92 95 Qatar all airports 83 83 82 83 82 85 Saudi Arabia all airports 83 83 82 83 * 82 85 Singapore all airports 93 93 92 93 92 95 Sri Lanka all airports 91 92 91 91 91 93 Syria all airports 77 78 75 76 75 81 Taiwan (Formosa) all airports 93 93 92 93 92 95 Thailand all airports 92 92 91 92 91 94 Turkey see Europe Union of Soviet Socialist Republics see Europe United Arab Emirates all airports 83 83 82 83 82 85 Vietnam all airports 93 93 92 93 92 94 Yemen Arab Republic all airports 87 88 86 87 86 90 · Yemen, People's Democratic Republic of all airports 87 88 86 87 86 90 V. AUSTRALIA and OCEANIA all airports 95 95 94 95 94 96 23 . 5 . 77 Official Journal of the European Communities No L 127/25 LIST HI (France) Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrandj I Dinard Lyon Marseilles Mulhouse Nantes INice Paris Strasbourg ..Toulouse Vichy 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 I. EUROPE - Albania all airports 51 44 52 44 57 54 66 43 59 52 63 46 53 Austria Innsbruck 3 2 3 2 4 3 6 2 4 3 5 3 2 Klagenfurt 15 13 18 13 21 17 28 - 12 20 17 24 - 14 18 Linz 9 7 11 7 14 10 18 7 12 10 15 8 11 Salzburg 0 0 0 0 0 0 0 0 0 0 0 0 0 Vienna 27 19 _ 25 17 = 29 28 39 17 33 23 34 21 25 Azores see Portugal Bulgaria SofÃ ¬a 51 44 52 42 57 - 53 65 42 ­ 59 50 61 : 46 53 all other airports 55 47 ­ 55 46 60 57 68 46 - 62 54 64 49 56 : Cyprus see Asia Czechoslovakia Bratislava 30 -22 28 20 32 31 44 20 36 27 38 24 29 Brno 25 22 28 24 31 27 42 23 31 31 37 24 28 Gottwaldov, Ostrava 28 24 30 26 34 29 46 26 34 34 41 26 30 Kosice, Presov 43 36 43 34 48 45 60 34 51 42 55 37 44 Prague 12 10 13 11 15 12 22 11 15 15 19 11 14 Faeroe Is. all airports 18 22 23 29 22 20 23 26 20 28 22 20 23 Finland Helsinki, Lappeenranta 35 37 39 40 42 38 48 39 39 47 39 36 40 Ivalo, Kemi, Rovaniemi 47 49 51 52 54 50 60 51 51 59 63 48 52 Joensuu, Kajaani, Oulu 43 45 48 48 50 46 57 48 47 55 47 44 48 JyvÃ ¤skylÃ ¤, Pori, Tampere, Vaasa 36 37 39 40 42 38 48 39 39 47 52 ' 36 40 Kuopio 42 44 47 47 49 45 55 46 46 54 59 43 * 47 Mariehamn, Turku 29 31 33 33 35 31 41 33 32 40 44 29 34 German Democratic Republic Berlin (East) 0 0 0 0 0 0 0 0 0 0 0 0 0 Dresden, Leipzig 10 9 11 10 12 11 16 10 11 14 19 9 11 Rostock-Barth 14 13 16 15 18 15 23 15 16 20 26 14 16 No L 127/26 Official Journal of the Euuropean Communities 23 . 5 . 77 LIST HI (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse Vichy 1 2 3 4 5 6 7 8 9 10 11 12 13 14 . 15 I. EUROPE (Continued) Gibraltar all airports 61 81 67 63 73 73 52 69 71 56 44 91 : 68 Greece Agrinion, Alexandroupolis, Chania, Ioannina, Iraklion, Kavalla, Mytilini 37 30 34 27 36 38 34 29 42 30 34 33 34 Athens 30 23 27 20 29 30 27 22 34 23 27 26 27 Corfu 10 8 9 7 10 11 9 7 13 8 10 9 9 Rhodes 43 36 40 32 42 44 40 34 48 36 40 39 40 Salonika 25 20 23 18 25 27 23 19 30 20 24 22 23 Hungary Budapest 34 29 36 29 41 36 53 29 41 37 47 31 37 all other airports 41 36 43 35 48 43 60 35 49 44 54 37 44 : Iceland all airports 40 48 1 49 57 48 44 49 53 43 57 48 45 50 Madeira Is. see Portugal Malta all airports 10 8 9 7 10 11 10 7 13 8 9 9 9 Norway Ã lesund 44 54 55 67 53 49 61 54 49 67 53 48 56 Alta 51 67 70 81 58 54 63 70 55 79 69 65 71 Bergen 37 48 48 61 46 42 54 47 42 60 46 41 49 BodÃ ¶ 43 61 65 77 50 46 56 64 47 75 64 59 66 Kirkenes 55 69 73 83 61 57 67 72 58 81 72 68 73 Kristiansand 29 34 38 56 37 33 45 38 33 50 37 33 39 Oslo 21 44 48 65 26 23 31 47 24 60 47 42 49 Stavanger 32 43 42 57 41 36 49 42 37 55 41 36 43 TromsÃ ¶ 49 65 69 80 55 51 61 68 52 78 68 63 69 Trondheim 33 53 57 72 39 35 45 57 37 68 56 51 58 Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw 47 43 51  45 55 49 66 44 53 54 61 45 51 Poznan 34 30 37 33 41 36 53 33 40 41 48 32 33 Szczecin (Stettin) 52 48 56 51 60 54 71 50 59 60 66 50 57 Warsaw 40 36 43 38 48 42 59 37 46 47 54 38 44 23. 5. 77 Official Journal of the European Communities No L 127/27 LIST-ID (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes 'Nice Paris Strasbourg Toulouse Vichy 1 2 3 4 ¡ 5 6 7 8 9 10 11 12 13 14 15 I. EUROPE (Continued) Portugal Lisbon 60 94 61 55 59 62 48 76 70 57 43 81 59 Oporto 60 94 74 62 72 71 51 ­ 80 70 66 51 90 66 Azores 80 97 81 70 80 82 73 88 85 78 69 92 84 Madeira 76 96 78 65 76 79 68 86 83 74 64 90 81 Romania Bucharest 53 46 54 49 58 55 68 44 61 58 64 48 55 all other airports 58 50 58 53 63 60 72 49 65 62 68 52 59 Spain Alicante, Valencia 64 64 44 41 51 51 39 47 83 34 35 79 45 Barcelona 50 41 19 : 21 24 : 26 18 26 74 14 14 56 20 Bilbao, San Sebastian, Santander 0 0 0 0 0 0 0 0 0 0 0 0 0 Granada, Santiago di Compostela, Seville, Vigo 58 80 63 - 60 70 69 48 65 68 51 40 89 64 : Madrid 45 71 53 49 60 60 32 55 56 34 29 85 54 Malaga 76 78 62 60 69 68 54 64 90 52 53 89 63 Palma 57 59 54 36 65 98 47 42 88 30 42 75 52 Sweden Gothenburg 10 9 9 9 12 11 15 9 11 12 13 - 8 10 Halmstad, Ronneby - 8 9 10 10 11 9 13 10 10 13 15 9 10 Kalmar 14 15 16 17 18 15 21 16 16 20 23 14 16 Karlstad, LinkÃ ¶ping 19 19 20 21 23 21 28 20 21 26 28 18 21 Kiruna, LuleÃ ¥ 43 46 48 48 50 46 56 47 47 55 59 44 48 Kristianstad 6 6 7 7 8 6 9 7 7 9 10 6 7 MalmÃ ¶ 2 2 2 2 2 2 3 2 2 3 3 2 2 Nordmaling, Sundsvall . 35 37 40 39 42 37 48 39 39 46 51 35 39 NorrkÃ ¶ping, Visby 20 21 23 24 25 22 30 '23 23 29 33 21 24 Stockholm 25 27 29 28 30 27 36 28 28 34 38 25 28 Switzerland Basel 0 0 0 0 0 0 0 0 0 0 0 0 0 Berne 21 18 57 15 - 75 31 100 7 33 13 63 24 59 " Geneva 2 0 4 0 8 3 87 0 3 1 55 3 5 Zurich 20 29 48 5 67 43 100 5 30 8 32 35 50 Turkey ( in Europe) all airports 57 4*8 52 43 56 60 52 45 65 48 62 52 53 No L 127/28 Official Journal of the European Communities 23 . 5 . 77 LIST HI (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantesj Nice Paris Strasbourg Toulouse Vichy 1 2 3 4 5 6 7 8 9 10 11 12 13 : 14 15 I. EUROPE (Continued) Turkey (in Asia) Adalia, Adana, Afyon,. Iskenderun, Elazig, Gaziantep, Kastamonu, Konya, Malatya, Samsun, Trabzon 64 55 60 50 63 67 60 52 71 56 69 59 60 Agri, Dyarbakir, Erzurum, Kars, Van 71 63 67 58 70 73 67 60 77 63 75 67 68 Akhisar, Ankara, Balikesir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 59 50 54 44 58 62 54 47 66 50 64 54 55 Izmir 40 33 37 ­ 29 39 41 36 31 45 33 37 35 37 Union of Soviet SocialistRepublics (in Europe) Baku, Tbilisi 77 70 76 72 79 78 86 72 82 79 83 72 77 Brest, Gorky, Kaliningrad , Kybyshev, Perm, Ufa, Uralsk 69 67 72 68 76 72 83 67 75 75 75 67 73 Donetsk, Rostov, Volgograd 69 61 68 64 72 71 = 80 63 75 72 77 63 69 Kharkov, Simferopol 67 ­ 59 66 61 70 69 79 61 74 70 : 75 61 67 Kiev 61 52 60 54 64 62 73 54 68 63 69 56 62 Leningrad 57 48 52 52 54 55 61 51 58 60 64 47 52 Lvov, Odessa 67 59 67 62 70 69 79 61 74 70 75 61 67 Minsk, Vilno 51 47 55 49 59 53 70 49 58 59 65 51 56 Moscow, Orel 64 59 68 64 71 67 70 62 70 71 70 62 ' 68 Riga 57 52 61 55 65 59 74 55 63 64 70 55 61 Voronezh 70 63 70 65 73 72 81 64 76 73 78 64 70 ( in Asia) Alma-Ata, Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk Tashkent, Ulan-Bator 82 79 84 81 86 84 91 81 86 86 87 80 84 Chita, Khabarovsk, Vladivostok 87 84 89 86 90 88 94 86 90 90 91 86 89 Omsk Sverdlovsk 76 72 79 75 82 78 88 75 81 81 82 75 79 Yugoslavia Belgrade 38 31 39 31 43 40 54 30 45 39 49 33 39 Dubrovnik 25 19 44 33 49 27 56 34 31 40 50 21 45 Ljubljana 27 21 27 22 31 28 42 20 33 27 37 23 28 Ohrid, Skopje 43 43 51 41 55 46 ' 61 41 51 49 57 38 51 Sarajevo, Split 19 26 34 24 39 21 41 25 25 30 37 16 34 Titograd 42 35 43 35 48 44 58 34 50 42 53 37 44 . 23 . 5 . 77 No L 127/29Official Journal of the European Communities LIST HI «(France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux! Clermont ­ Ferrand DinardI Lyon Marseilles Mulhouse jNantes Nice Paris Strasbourg Toulouse Vichy 1 2 3 4 5 6 7 8 9 10 11 12 13 14 - 15 I. EUROPE (Continued) Yugoslavia (Continued) Tivat, Zabljak 41 35 42 34 47 43 57 33 49 41 ­ 52 36 43 . Zagreb 17 13 17 14 20 18 30 13 22 18 26 14 18 II . AFRICA Algeria Algiers 100 ­ 73 65 51 ­  74 98 59 57 100 46 54 86 69 Annaba, Constantine 76 80 65 45 73 98 60 66 100 55 54 90 71 El Golea 100 85 78 67 85 99 74. 73 100 64 70 : 93 81 Oran 100 72 66 52 67 99: 66 58 90 54 61 89 65 Angola all airports 95 92 85 86" 87 . 100 84 89 91 82 82 95 86 BÃ ©nin ¡ (formerly Dahomey) all airports 100 93 89 78 91 100 86 88 96 84 85 95 89 Burundi all airports 89 72 75 69 77 79 77 70 81 -72 73 74 75 Cameroon all airports 95 90 91 82 94 100 88 85 100 87 86 93 92 Canary Is. all airports 100 96 80 80 84 99 76 86 95 81 74 95 83 Cape Verde Is. all airports 100 95 87 85 88 100 82 88 95 83 80 97 86 Central African Empire all airports 93 90 81 83 83 100 77 85 88 88 79 93 81 Chad all airports 91 88 77 79 79 100 76 82 86 85 74 92 77 Comoros all airports 83 79 81 76 83 84 83 78 86 79 80 81 82 Congo, People's Republic of all airports 94 89 84 85 86 97 80 85 90 90 81 92 84 Egypt, Arab Republic of all airports 54 47 50 42 53 56 52 44 59 47 48 50 50 EquatorialGuinea all airports 93 96 91 84 93 100 88 90 96 89 86 95 91 Ethiopia all airports 73 67 70 76 72 75 88 65 77 81 87 70 70 Gabon all airports 95 90 91 82 94 100 88 85 100 87 86 93 92 No L 127/30 Official Journal of the European Communities 23. 5. 77 LIST III (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Ã  Toulouse Vichy 1 2 3 4 5 6 7 8 9 10  11 12 : 13 14 15 Ã . AFRICA (Continued.) Gambia all airports 100 95 87 85 88 100 82 88 95 83 80 97 86 Ghana all airports 100 93 89 78 91 100 86 88 96 84 85 95 89 Guinea all airports 100 94 87 85 89 100 84 89 96 85 82 97 88 Guinea Bissau all airports 100 94 87 85 89 100 84 89 96 85 82 97 88 Ivory Goast all airports 100 93 89 78 91 100 86 88 96 84 85 95 89 Kenya all airports 78 73 76 70 77 79 78 71 81 73 74 75 76 Liberia all airports 100 93 89 78 91 100 86 88 96 84 85 95 89 Libya Benghazi 59 32 36 29 38 41 38 " 30 44 33 34 35 36 Sebha 82 58 60 49 63 72 48 51 73 55 46 62 60 Tripoli 72 43 45 35 49 : 59 30 37 59 41 28 48 45 Malagasy Rep. all airports 83 79 81 76 83 84 83 78 86 79 80 81 82 Malawi all airports 80 76 78 73 80 81 80 74 83 76 77 78 78 Mali all airports 100 95 89 75 93 100 87 88 95 82 84 91 89 Mauritania all airports 100 95 87 85 88 100 82 88 95 83 80 97 86 Mauritius all airports 83 79 81 76 83 84 83 78 86 79 80 81 82 Morocco (incl. Ceuta and , Melilla) Casablanca 100 87 71 67 74 100 60 73 93 63 61 92 75 Fez, Rabat 100 86 69 64 73 99 62 71 89 60 60 91 71 Ifni 100 91 78 74 80 100 69 80 94 71 69 94 80 Melilla 79 82 67 63 73 100 62 69 91 58 59 91 68 Tangiers, Tetuan 79 81 66 62 72 100 61 68 91 57 58 90 67 Mozambique all airports 84 80 82 77 83 85 82 78 86 80 81 82 82 Niger all airports 100 95 89 75 93 100 87 88 95 82 84 91 89 Nigeria all airports 100 93 89 78 91 100 ^ . 86 88 96 84 85 95 89 Rhodesia all airports 84 80 82 77 83 85 82 78 86 80 81 82 82 23. 5. 77 Official Journal of the European Communities No L 127/31 LIST ni (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse Vichy 1 2 3 4 5 6 7 8 9 10 11 12 13 14 - 15 Ã . AFRICA (Continued.) Rwanda all airports 77 72 75 69 77 79 77 70 81 72 73 74 75 Sao Tome and Principe all airports 93 96 91 84 93 100 88 90 96 89 86 95 91 Senegal all airports 100 95 87 85 88 100 82 88 95 83 80 97 86 Seychelles all airports 83 79 181 76 83 84 83 78 86 79 80 81 82 Sierra Leone all airports 100 94 87 85 89 100 84 89 96 85 82 97 88 Somalia all airports 76 73 74 67 75 80 90 69 80 71 88 76 74 " South Africa (incl. Namibia, Botswana, Lesotho, Swazi ­ land) all airports 91 94 89 90 90 100 85 91 94 93 84 96 89 Spanish Sahara all airports 100 96 83 83 86 100 79 88 96 84 77 96 85 St Helena all airports 93 96 91 84 93 100 88 90 96 89 86 95 91 Sudan all airports 71 64 68 60 70 72 70 62 75 65 66 67 68 Tanzania all airports 80 76 78 73 80 81 80 74 83 76 77 78 78 Territory of the Afars and Issas all airports 76 73 74 67 75 80 90 69 80 71 88 76 74 Togo all airports 100 93 89 78 91 100 86 88 96 84 85 95 89 Tunisia Djerba 46 36 38 28 42 52 38 31 55 33 37 41 40 Tunis 28 21 21 15 24 33 22 16 36 18 21 24 24 Uganda all airports 77 72 75 69 . 77 79 77 70 81 72 73 74 75 Upper Volta all airports 100 95 89 75 93 100 87 88 95 82 84 91 89 Zaire all airports 94 89 84 85 86 97 80 85 90 90 81 92 84 Zambia all airports 80 76 78 73 80 81 80 74 83 76 77 78 78 No L 127/32 Official Journal of the European Communities 23. 5. 77 LIST III (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse Vichy 1 2 3 4 5 6 7 8 9 10 U 12 13 14 15 Ã Ã. AMERICA 1 . North America Canada Edmonton Gander, Moncton Halifax, Montreal, Ottawa, Quebec, Toronto Vancouver, Winnipeg 75 62 68 74 81 70 74 80 81 70 75 80 85 76 80 85 81 70 74 80 78 66 71 77 79 70 75 80 83 73 78 83 78 65 70 77 85 76 80 85 81 70 74 80 79 67 72 78 82 71 75 81 United States of America Akron, Albany, Atlanta, Balti ­ more, Boston, Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, Lexington, Louisville, Memphis, Milwaukee, Minneapolis, Nashville, New Orleans, New York, Philadelphia, Pittsburgh, S t Louis , Washington 72  77 78 85 78 75 78 82 74 ' 83 78 75 I 79 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle Anchorage Fairbanks, Juneau Honolulu Miami Puerto Rico 79 85 85 85 81 76 83 87 88 89 86 82 84 92 93 89 86 80 88 91 92 92 91 88 84 92 92 89 86 82 81 89 89 87 83 79 84 92 92 89 86 83 84 92 93 91 88 83 81 87 88 87 83 79 88 96 97 92 90 88 84 92 92 89 86 82 82 90 90 87 84 80 85 93 93 89 87 83 2 . Central America Bahamas all airports 76 82 80 88 82 79 83 83 79 88 82 80 83 Belize all airports 81 87 85 91 87 84 87 87 84 91 87 85 87 Bermuda all airports 76 82 80 88 82 79 83 83 79 88 82 80 83 Costa Rica all airports 81 87 85 91 87 84 87 87 84 91 87 85 87 Cuba all airports 81 87 85 91 87 84 87 87 84 91 87 85 87 CuraÃ §ao all airports 91 96 93 90 95 94 89 93 94 94 89 98 93 Dominican Republic all airports 76 82 80 88 82 79 83 83 79 88 82 80 83 23. 5 . 77 Official Journal of the European Communities No L 127/33 LIST III (France) Continued. Mars eille !) A ja cc io D in ar d l.y on N an te s N ic e 1 a r is I o u lo us e V ic hy Airport of arrival Third countries Airport of departure &lt;' Bordeaux Clermont ­ Ferrand "P 5 ^ 5 Mulhouse 2 2  Ã  Strasbourg i &gt; 1 '1 a 4  V fi 7 8 9 10 i: 1 1 12 13 14 : 15 HI . AMERICA (Continued) 2 . Central America (Continued) El Salvador all airports 81 87 85 91 87 _ 84 87 = 87 84 91 87 85 87 Guatemala all airports 81 87 85 91 87 84 87 87 84 91 87 85 87 HÃ ¤iti all airports 76 82 80 88 82 79 : 83 83 79 88 82 80 83 Honduras all airports 81 87 85 91 87 84 87 87 84 91 87 85 87 Jamaica all airports 81 87 85 91 87 84 "87 . 87 84 : 91 87 85 87 Mexico ^ all airports 82 88 87 92 86 84 86 90 84 90 86 86 87 Nicaragua all airports 81 87 85 91 87 84 87 , 87 84 91 87 85 87 Panama all airports 81 : 87 85 91 87. 84 87 87 84 91 87 85 87 Virgin Is. see West Indies West Indies all airports 91  99 90 90 ­ 92 93 89 95 94 94 - 89 97 90 3 . South America Argentina all airports 100 98 95 93 96 100 92 95 99 95 92 99 95 Aruba all airports 92 96 93 90 95 94 89 93 94 94 89 98 93 Bolivia all airports 100 98 95 93 96 100 92 95 99 95 92 99 95 Brazil all airports 93 96 93 90 94 94 88 93 94 94 88 98 93 Chile all airports 100 98 95 93 96 100 92 95 99 95 92 99 95 Colombia all airports 92 96 93 90 95 94 89 93 94 94 89 98 93 Ecuador all airports 92 96 93 90 95 94 89 93 94 94 89 98 93 Guyana all airports 92 96 93 90 95 94 89 93 94 94 89 98 93 Paraguay all airports 100 98 95 93 96 100 92 95 99 95 92 99 95 Peru all airports 92 96 93 90 95 94 89 93 94 94 89 98 93 Surinam all airports 92 96 93 90 95 94 89 93 94 94 89 98 93 Trinidad and Tobago % all airports 92 96 93 90 95 94 89 93 94 94 89 98 93 Uruguay all airports 100 98 95 93 96 100 92 95 99 95 92 99 95 Venezuela all airports 92 96 93 90 95 94 89 93 94 94 89 98 93 No L 127/34 Official Journal of the European Communities 23. 5 . 77 LIST III (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse Vichy 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 IV. ASIA Afghanistan all airports 82 76 85 79 87 83 91 79 85 84 89 79 86 Bahrain all airports 70 64 67 60 69 72 88 61 75 64 86 67 67 Bangladesh all airports 82 76 85 79 87 83 91 79 85 84 89 79 86 Bhutan see Nepal Brunei see Malaysia Burma all airports 89 85 91 87 92 90 95 87 91 90 94 87 91 China all airports 89 87 90 85 92 90 95 85 91 89 92 88 90 Cyprus all airports 65 46 50 64 52 55 75 44 59 71 72 49 50 Formosa see Taiwan Hong Kong all airports 90 87 92 89 93 91 95 88 92 91 94 88 92 India all airports 82 76 85 79 87 83 91 79 85 84 89 79 86 Indonesia all airports 90 87 92 89 93 91 95 88 92 91 94 88 92 Iran all airports 75 69 80 73 83 77 88 72 80 78 85 71 81 Iraq all airports 72 65 78 71 81 74 86 71 77 · 77 84 68 78 Israel all airports 63 55 59 63 61 64 84 52 68 69 81 58 59 Japan all airports 91 90 93 88 94 92 95 90 93 91 94 89 93 Jordan all airports 58 51 55 62 57 60 83 49 63 68 80 54 55 Khmer Republic (formerly Cambodia) all airports 89 85 91 Ã ´7 92 90 95 87 91 90 94 87 91 Korea (North) all airports 89 87 90 85 92^ 90 95 85 91 89 92 88 90 Korea (South) all airports 90 87 92 89 93 91 95 88 92 91 94 88 / 67 92 Kuwait all airports 70 64 67 72 69 t 72 88 62 74 77 86 67 Laos all airports 89 85 91 87 92 90 95 87 91 90 94 87 91 23. 5. 77 Official Journal of the European Communities No L 127/35. LIST EI (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont-|Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse Vichy 1 2 3 4 5 6 7 8 9 10 11 12 13 14 . 15 IV . ASIA (Continued) Lebanon all airports 57 50 53 61 56 59 83 47 62 68 80 53 54 Macao all airports 90 87 92 89 93 91 95 88 92 91 94 88 92 Malaysia all airports 90 87 ­ 92 89 93 91 95 88 92 91 94 88 92 Maldive Is. all airports 85 81 90 86 92 86 94 86 88 89 93 83 90 Mongolia see Union of Soviet Socialist Republics (List I Europe) Muscat andOman all airports 77 71 74 77 76 78 91 69 80 82 89 74 74 Nepal all airports 82 76 85 79 87 83 91 79 85 84 89 79 86 Oman see Muscat and Oman Pakistan all airports 82 76 85 79 87 83 91 79 85 84 89 79 86 Philippines all airports 90 87 92 " 89 93 91 95 88 92 91 94 88 92 Qatar all airports 70 64 67 60 69 72 88 61 75 64 86 67 ­ 67 Saudi Arabia all airports 70 64 67 60 69 72 88 61 75 64 86 67 67 Singapore all airports 90 87 92 89 93 91 95 88 92 91 94 88 92 Sri Lanka all airports 85 81 90 86 92 86 94 86 88 89 93 83 90 Syria all airports 58 51 55 62 57 60 83 49 63 68 80 54 55 Taiwan (Formosa) all airports 90 87 92 89 93 91 95 88 92 91 94 88 92 Thailand all airports 89 85 91 87 92 90 95 87 91 90 94 87 91 Turkey see Europe Union of Soviet Socialist Republics see Europe United Arab Emirates all airports 70 64 67 60 69 72 88 61 75 64 86 67 67 No L 127/36 Official Journal of the European Communities 23 . 5 . 77 LIST III (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris IStrasbourg I Toulouse Vichy 1 2 3 4 5 : 6 7 8 . 9 10 : 11 12  13 14 - 15 IV. ASIA (Continued) Vietnam all airports 90 87 .92 89 93 91 95 88 92 91 94 88 92 Yemen Arab Republic all airports 75 70 72 60 75 77 91 67 79 71 89 72 73 Yemen, People's Democratic Republic of all airports 75 70 72 60 75 77 91 67 79 71 89 72 73 V. AUSTRALIA and OCEANIA all airports 93 90 94 91 95 93 97 91 ; 94 94 96 91 : 94 23 . 5 . 77 Official Journal of the European Communities No L 127/37 LIST IV (Italy) Airport of arrival Third countries Airport of departure Alghero Brindisij Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3  - 4 5 6 7 8 9 10 11 12 13 14 L EUROPE Albania all airports 64 90 58 69 65 71 73 62 70 85 65 99 Austria Innsbruck 3 i 2 2 4 4 6 3 2 3 3 5 7 Klagenfurt 21 19 19 38 35 37 25 21 43 31 32 59 Linz 9 : 7 7 15 15 18 9 8 17 12 15 15 Salzburg 0  j 0 0 0 0 0 0 0 0 0 0 0 Vienna 48 44 42 46 43 45 57 47 52 71 39 72 Azores see Portugal Bulgaria Sofia 56 . 90 50 61 65 71 65 55 62 79 65 99 all other airports 60 ¡91 54 65 68 74 69 59 66 82 68 99 Cyprus see Asia Czechoslovakia Bratislava 50 46 44 49 46 49 59 49 56 73 42 75 ¢ Brno 55 51 49 56 35 40 64 54 63 76 35 80 Gottwaldov, Ostrava 27 39 38 34 38 43 47 41 31 55 38 45 Kosice, Presov 60 56 55 64 61 64 69 59 70 80 57 85 Prague 11 28 27 15 17 20 35 30 13 43 17 22 Faeroe Is. all airports 17 14 14 18 20 20 16 15 18 17 21 19 Finland Helsinki, Lappeenranta 34 31 30 39 41 43 34 32 39 37 42 42 Ivalo, Kemi, Rovaniemi 46 48 41 51 53 56 46 43 49 48 53 62 Joensuu, Kajaani, Oulu 42 38 38 47 49 51 42 39 47 47 45 50 JyvÃ ¤skylÃ ¤, Pori, Tampere, Vaasa 35 38 30 39 41 44 34 32 38 37 41 52 Kuopio 41 44 37 46 48 51 41 38 45 44 49 58 Mariehamn, Turku 28 32 24 32 34 37 28 26 31 30 35 45 German Democratic Republic Berlin (East) 0 0 0 0 0 0 0 0 0 0 0 0 Dresden, Leipzig 9 8 8 11 13 14 9 8 13 11 13 15 Rostock-Barth 13 11 11 16 18 20 13 12 18 15 18 21 No L 127/38 Official Journal of the European Communities 23. 5. 77 LISTTV (Italy) Continued Airport of arrival Third eountries Airport of departure Alghero Brindisi Ã ¹ Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin [Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 L EUROPE (Continued) Gibraltar all airports 67 63 62 67 82 77 74 66 64 82 72 68 Greece Agrinion, Alexandroupolis, Chania, Ioannina, Iraklion, Kavalla, Mytilini 44 100 40 47 43 41 50 43 48 57 40 43 Athens 36 100 32 38 35 33 41 35 39 . 48 32 35 Corfu 14 100 12 15 13 12 17 13 16 21 12 13 Rhodes 50 100 46 53 49 47 56 49 54 63 46 49 Salonika 32 100 28 35 31 29 37 31 35 44 28 31 Hungary ­ Budapest 54 100 47 59 47 54 63 52 60 78 47  81 all other airports 59 100 53 65 54 61 68 58 65 81 : 55 85 Iceland all airports 39 29 28 36 43 39 31 29 40 33 45 36 Madeira Is. see Portugal Malta all airports 33 16 52 15 13 12 19 56 16 21 12 13 Norway Ã lesund 42 30 28 48 50 53 32 29 46 34 50 41 Alta 50 48 45 55 57 59 50 47 53 53 58 59 Bergen 35 30 29 41 43 46 33 30 39 36 43 42 BodÃ ¶ 42 40 37 47 49 51 42 39 45 44 50 51 Kirkenes 54 51 49 58 60 63 53 50 57 56 61 63 Kristiansand 6 6 5 8 8 9 6 6 7 7 8 9 Oslo 21 19 18 24 25 27 20 18 23 22 26 27 Stavanger 30 26 24 35 38 41 28 26 33 31 38 37 TromsÃ ¶ 48 45 43 52 54 57 47 44 51 50 56 57 Trondheim 32 30 28 37 38 41 32 29 35 34 39 41 Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw 69 94 64 74 58 63 77 68 74 86 58 90 Poznan 33 44 42 41 45 50 52 45 38 59 45 53 Szczecin(Stettin) 72 94 67 78 63 68 79 71 77 88 64 92 Warsaw 65 93 59 70 50 56 73 64 70 83 51 88 23 . 5. 77 Official Journal of the European Communities No L 127/39 OST IV (Italy) Continued " Airport of arrival Third countries Airport of departure I Alghero Brindisi CataniaI I Florence/Fisa| Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7    8 9 10 ' 11 12 ^ 13 14 : I. EUROPE (Continued) Portugal Lisbon 69 66 65 46 49 53 76 68 44 83 49 45 Oporto 73 70 68 53 56 59 78 72 51 85 56 52 Azores 81 79 78 69 71 74 86 81 67 91 72 69 Madeira 79 76 75 64 67 70 83 78 62 89 67 64 Romania Bucharest 64 91 58 69 66 72 73 63 70 . 85 67 99 all other airports 68 92 62 72 70 76 76 67 73 87 70 99 Spain Alicante, Valencia 56 52 50 51 56 62 63 54 48 74 56 50 Barcelona 45 41 40 36 40 47 53 44 32 64 41 35 Bilbao, San Sebastian, Santander 0 0 0 0 0 0 0 0 0 0 0 0 Granada, Santiago de Compostela, Seville, Vigo 67 63 60 47 51 55 74 63 45 82 51 47 Madrid 61 57 52 33 46 40 68 54 31 77 37 33 Malaga 66 63 61 64 69 74 73 65 61 81 69 63 Palma 37 33 81 48 53 61 41 94 44 49 54 47 Sweden Gothenburg 9 9 8 11 12 13 10 9 11 11 12 13 Halmstad, Ronneby 8 7 7 10 10 11 B 7 9 9 11 11 Kalmar 13 12 11 16 17 19 13 12 15 15 17 19 Karlstad, LinkÃ ¶ping 18 17 16 21 23 24 18 17 20 20 23 24 . Kiruna, LuleÃ ¥ 42 45 38 47 49 52 42 39 46 45 50 59 Kristianstad 6 5 5 7 7 8 6 5 6 6 7 8 MalmÃ ¶ 2 1 1 2 2 2 2 1 2 2 2 2 Nordmaling, Sundsvall 34 37 30 39 41 43 34 31 37 36 41 51 NonkÃ ¶ping, Visby 20 18 17 23 25 26 19 18 22 21 25 26 Stockholm 24 28 21 28 30 32 24 22 27 26 30 41 Switzerland Basel 0 0 0 0 0 0 0 0 0 0 0 0 Benne 29 21 17 46 57 80 26 21 39 28 59 44 Geneva 1 1 0 2 3 5 1 1 2 1 5 3 Zurich 20 14 11 34 45 70 17 14 28 18 46 32 Turkey (in Europe) all airports 68 100 63 72 67 64 76 67 73 86 62 67 No L 127/40 Official Journal of the European Communities 23 . 5. 77 LIST IV (Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10  11 . 12 ; 13 14 I. EUROPE (Continued) Turkey (in Asia) Adalia, Adana, Afyon, Iskenderun, Elazig, Gaziantep, Kastamonu, Konya, Malatya, Samsun, Trabzon 74 100 69 78 73 70 81 73 79 89 69 73 Agri, Dyarbakir, Erzurum, Kars, Van 80 100 76 83 79 76 86 79 84 ; 92 75 79 Akhisar, Ankara, Belikesir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 70 : 100 64 74 68 65 77 68 75 87 64 68 Izmir 47 : 100 43 : 50 46 44 52 46 51 60 43 46 Union of Soviet Socialist Republics (in Europe) Baku, Tbilisi Brest, Gorky, Kaliningrad, Kybyshev, Perm, Ufa, Uralsk . 84 83 100 100 81 79 88 87 87 85 88 82 89 88 84 82 91 89 94 94 85 78 96 95 Donetsk, Rostov, Volgograd 79 100 · 75 84 82 84 85 78 87 92 80 94 Kharkov, Simferopol 78 100 73 83 81 82 84 77 86 91 78 ! 94 Kiev 73 100 68 78 76 - 78 80 72 82 89 73 92 Leningrad 78 100 74 84 73 77 84 77 82 91 73 94 Lvov, Odessa 78 100 73 83 81 82 84 77 86 91 78 94 Minsk, Vilno 72 100 67 77 62 67 79 71 76 87 63 91 Moscow, Orel 80 100 76 84 82 78 86 79 87 92 74 94 Riga 75 100 70 80 68 72 81 74 79 89 68 93 Voronezh 80 100 76 85 83 84 86 79 88 92 81 94 (in Asia) Alma-Ata, Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, ,, Tashkent, Ulan-Bator 89 100 87 92 91 90 93 89 94 96 88 97 Chita, Khabarovsk, Vladivostok 93 100 91 95 94 93 95 92 96 98 92 98 Omsk, Sverdlovsk 87 100 84 90 89 86 91 86 92 95 84 97 Yugoslavia Belgrade 51 46 44 56 51 58 61 49 57 77 52 99 Dubrovnik 35 31 29 40 65 68 44 33 41 61 60 98 Ljubljana 45 40 39 34 38 45 54 43 51 70 39 99 Ohrid, Skopje 56 51 49 61 63 69 64 54 62 80 64 / 99 Sarajevo, Split 28 25 23 33 48 55 35 27 34 56 49 97 Titograd 58 53 52 51 56 63 67 56 64 80 56 99 Tivat, Zabljak 57 53 51 50 55 62 66 55 63 79 55 99 Zagreb 36 32 31 22 26 32 46 35 42 62 26 98 23 . 5 . 11 Officiai Journal of the European Communities No L 127/Ã ¥l LIST IV (Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Cenoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 1 1 12 13 14 Ã . AFRICA Algeria Algiers 43 39 76 46 69 77 49 92 47 59 70 62 Armaba, Constantine 53 50 67 57 "59 65 60 88 58 69 59 53 El Golea 61 59 85 66 80 86 68 95 66 76 81 75 Oran 55 64 82 58 64 70 ­ 61 95 59 70 65 59 Angola all airports 92 84 98 87 85 84 92 95 88 92 84 85 BÃ ©nin ( formerly Dahomey) - all airports 86 86 93 92 88 91 88 90 92 99 89 87 Burundi all airports 82 98 99 84 81 80 85 95 84 88 80 8l : Cameroon all airports 92 88 98 94 91 95 91 93 94 99 88 91 : Canary Is. all airports 78, 75 : 92 80 83 87 82 98 81 88 83 79 Cape Verde Is. : ail airports 83 81 94 84 86 89 86 98 82 90 ­ 87 84 - Central African Empire all airports 82 88 98 83 81 79 89 93 84 89 79 81 Chad ail airports 86 84 97 79 76 74 86 91 80 85 73 / .) Comoros ail airports 87 99 99 88 87 86 89 97 89 92 85 87 Congo, People's Republic of ail airports 91 81 98 86 84 82 91 94 86 90 82 84 Egypt, Arab Republic of all airports 61 94 96 64 60 58 78 90 65 73 57 60 Equatorial Guinea all airports 92 89 95 89 90 92 92 93 90 99 88 88 Ethiopia all airports 79 97 98 81 78 77 91 94 81 86 76 78 Gabon all airports 92 88 98 94 91 95 91 93 94 99 88 91 Gambia all airports 83 81 94 84 86 . 89 86 98 82 90 87 84 Ghana all airports 86 86 93 92 88 91 88 90 92 99 89 87 Guinea all airports 84 82 94 86 89 91 87 98 86 91 89 86 No L 127/42 23 . 5 . 77Official Journal of the European Communities LIST IV (Italy) Continued Third countries Airport of departure Airport of arrival Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples J !Palermo Rimini Rome i Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 Ã . AFRICA (Continued.) Guinea Bissau all airports 84 82 94 86 89 91 87 98 86 91 " 89 86 Ivory Coast all airports 86 86 93 92 88 91 88 90 92 99 89 87 Kenya all airports ~ 83 98 99 84 82 81 85 96 85 88 80 82 Liberia all airports 86 86 93 92 88 91 88 90 92 99 89 87 Libya Benghazi 66 100 90 50 46 44 64 87 51 61 43 46 Sebha 75 68 93 61 : 57 74 72 80 62 '. 71 54 57 . Tripoli ,57 48 :. 85 42 r 37 63 52 64 , 42 53 34 37 . Malagasy Rep. all airports 87 99 99 88 87 86 89 97 . 89 92 85 87 ._ Malawi all airports 85 98 - 99 86 84 ­ 83 : 87 96 86 "' 90 82 - 84 Mali all airports 91 88 -93 84 ; 86 89 89 98 82 99 87 84 Mauritania all airports 83 81 94 84 86 89 86 98 82 90 87 84 Mauritius all airports 87 99 · 99 88 87 86 89 97 89 92 85 87 Morocco (ind. Ceuta and Melilla) Casablanca 69 66 88 71 75 80 74 96 72 81 76 71 Fez, Rabat 72 69 87 68 72 77 77 96 65 80 72 67 Ifni 74 72 90 77 80 84 79 97 78 85 81 76 Melilla . 70 66 65 68 72 77 76 68 65 83 72 67 Tangiers, Tetuan 69 65 88 67 71 76 75 96 64 83 72 66 Mozambique all airports 87 98 98 88 86 85 89 96 88 91 85 86 Niger all airports 91 88 93 84 86 89 89 98 82 99 87 84 Nigeria all airports 86 86 93 92 88 91 88 90 92 99 89 87 Rhodesia all airports 87 98 98 88 86 85 89 96 88 91 85 86 Rwanda all airports 82 98 99 84 81 80 85 95 84 88 80 81 Sao Tome and Principe all airports 92 89 95 89 90 ' 92 92 93 90 99 88 88 Senegal all airports 83 81 94 84 86 89 86 98 82 90 87 84 23 . 5 . 77 No L 127/43Official Journal of the European Communities LIST IV (Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples . .... Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 ; 11 12 : 13 14 Ã . AFRICA (Continued) Seychelles all airports ' 87 99 99 88 87 86 89 97 89 92 85 87 Sierra Leone all airports 84 82 94 86 89 91 87 98 86 91 89 86 Somalia all airports 82 97 98 83 81 79 91 94 84 88 79 ­ 80 South Africa (mcl ."Namibia, Botswana , Lesotho, Swazi ­ land) all airports 89 93 99 90 89 88 94 96 91 93 87 89 St Helena all airports 92 89 95 89 90 92 92 93 90 99 88 88 Sudan all airports 77 97 98 79 76 74 81 92 79 85 74 76 Tanzania all airports 85 98 99 86 84 83 87 96 86 90 82 84 Territory of the Afars and Issas all airports 82 97 98 83 81 79 91 94 84 88 79 80 Togo all airports 86 86 93 92 88 91 88 90 92 99 89 . 87 Tunisia Djerba 69 63 68 76 48 58 59 88 77 98 54 68 Tunis 58 51 45 67 30 44 36 75 68 97 39 57 Uganda all airports 82 98 99 84 81 80 85 95 84 88 80 81 Upper Volta all airports 91 88 93 84 86 89 89 98 82 99 87 84 Zaire all airports 91 81 98 86 84 82 91 94 86 90 82 84 Zambia all airports 85 98 99 86 84 83 87 96 86 90 82 84 ÃÃ . AMERICA 1 . North America Canada Edmonton 74 69 68 76 78 78 72 70 75 72 79 75 Gander, Moncton 60 56 55 63 65 66 58 56 62 60 67 64 Halifax, Montreal, Ottawa, Quebec, Toronto 65 61 60 69 70 71 ' 64 62 67 66 72 69 Vancouver, Winnipeg 72 69 68 75 77 78 71 69 74 73 78 75 No L 127/44 Official Journal of the European Communities 23 . 5 . 77 LIST IV (Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 1 1 12 13 14 III J AMERICA (Continued) 1 . North America (Continued) United States of America Akron, Albany, Atlanta, Baltimore, Boston, Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, Lexington, Louisville, Memphis, Milwaukee, Minneapolis , Nashville, New Orleans, New York, Philadelphia, Pittsburgh, St Louis, Washington 70 65 64 72 74 75 68 66 71 69 76 72 Albuquerque, Austin, Billings, Dallas, Denver, Houston , Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 77 73 73 79 81 81 75 73 . . 78 : 77 - 82 : 79 Anchorage 83 76 74 86 87 89 77 75 8.5 79 90 - 83 Fairbanks, Juneau 84 77 76 87 ­ 88 89 78 77 86 80 90 84 Honolulu 84 82 81 86 87 87 83 82 ­ 85 84 88 86 Miami 80 75 74 81 83 84 77 76 80 79 84 82 Puerto Rico 74 70 69 77 79 80 72 ' 70 76 74 80 77 2 . Central America Bahamas all airports 74 70 69 77 79 80 72 70 76 74 80 77 Belize all airports 80 76 75 82 84 84 78 77 81 80 85 83 Bermuda all airports 74 70 69 77 79 80 72 70 76 74 80 77 Costa Rica all airports 80 76 75 82 84 84 78 77 81 80 85 83 Cuba all airports 80 76 75 82 84 84 78 77 81 80 85 83 CuraÃ §ao all airports 92 90 90 87 88 90 94 91 86 96 3 « 87 Dominican Republic all airports 74 70 69 77 79 80 72 70 76 74 80 77 El Salvador all airports 80 76 75 82 84 84 78 77 81 80 85 83 Guatemala all airports 80 76 75 82 84 84 78 77 81 80 85 83 23 . 5 . 11. Official Journal of the European Communities No L 127/45 LIST IV (Italy) Continued. Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 ÃÃ . AMERICA (Continued) 2 . Central America (Continued) Haiti all airports 74 70 - 69 77 79 80 - 72 70 76 74 80 77 Honduras all airports 80 76 75 82 84 84 78 77 81 80 85 83 Jamaica all airports - 80 76 75 82 84 84 78 77 81 80 85 83 Mexico all airports  81 77 77 . 82 84 84 79 77 ­ 82 80 : 84 82 Nicaragua all airports 80 76 75 82 ­ 84 84 78 77 81 80 - 85 83 Panama all airports 80 76 75 82 84 84 1 . 78 77 81 80 85 83 Virgin Is. see West Indies West Indies all -airports 91 90 89 86 92 89 93 91 . 85 96 : 87 84 . 3 . South America Argentina all airports 93 92 98 94 97 94 ! 95 99 94 96 96 94 Aruba all airports 92 90 90 87 93 90 94 91 86 96 88 87 Bolivia all airports 93 92 98 94 97 94 95 99 94 96 " 96 94 Brazil all airports 92 90 90 87 93 90 93 91 86 95 88 87 Chile all airports 93 92 98 94 97 94 95 99 94 96 96 94 Colombia all airports 92 90 90 87 93 90 94 91 86 96 88 87 Ecuador all airports 92 90 90 87 93 90 94 91 86 96 88 87 Guyana all airports 92 90 90 87 93 90 94 91 86 96 88 87 Paraguay all airports 93 92 98 94 97 94 95 99 94 96 96 94 Peru all airports 92 90 90 87 93 90 94 91 86 96 88 87 Surinam all airports 92 90 90 87 93 90 94 91 86 96 88 87 Trinidad and Tobago all airports 92 90 90 87 93 90 94 91 86 96 88 87 Uruguay all airports 93 92 98 94 97 94 95 99 94 96 96 94 Venezuela all airports 92 90 Ã K )' 87 93 90 94 91 86 96 88 87 90 87 93 90 No L 127/46 Official Journal of the European Communities 23 . 5 . 77 LIST IV (Italy) Continued Airport of arrival Third countries Airport of departure Algheroj Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 ... 5 6 7 8 9 10 11 12 13 14 IV. ASIA Afghanistan all airports 87 _ 100 96 89 91 93 90 96 89 94 91 98 Bahrain all airports 77 97 98 79 76 74 82 94 79 85 73 76 Bangladesh all airports 87 JOO 96 89 91 93 90 96 89 94 91 98 Bhutan see Nepal Brunei see Malaysia Burma all airports 92 100 98 93 94 96 94 98 94 96 94 99 China all airports 94 100 92 95 95 94 96 93 95 98 93 99 Cyprus all airports 61 100 95 ' 63 59 82 66 94 64 72 56 59 Formosa see Taiwan Hong Kong all airports 93 100 98 94 95 96 95 98 94 97 95 99 India all airports 87 100 96 89 91 93 90 96 89 94 91 98 Indonesia all airports 93 100 98 94 95 96 95 98 94 97 95 99 Iran all airports 82 100 95 84 87 90 86 95 85 91 87 96 Iraq all airports 80 100 94 82 86 89 84 94 83 90 86 96 Israel all airports 71 100 93 73 69 67 76 92 74 82 66 70 Japan all airports 94 100 99 95 96 97 96 99 95 98 96 99 Jordan all airports 65 100 97 68 64 85 , 70 95 69 76 61 95 Khmer Republic (formerly Cambodia) all airports 92 100 98 93 94 96 94 98 .94 96 94 99 Korea (North) all airports 94 100 92 95 95 94 96 93 95 98 93 99 Korea (South) all airports 93 100 98 94 95 96 95 98 94 97 95 99 Kuwait all airports 76 100 98 78 75 89 80 93 79 84 73 97 Laos all airports 92 100 98 93 94 96 94 ' 98 94 96 94 99 23. 5 . 77 Official Journal of the European Communities No L 127/47 LIST IV (Italy) Continued Airport of arrival Third Eountries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome jTurin Venice 1 2 3 4 5 6 7 8 9 10 * 11 12 13 14 IV. ASIA (Continued) Lebanon all airports 64 100 97 67 63 84 69 90 68 75 60 95 Macao all airports 93 100 98 94 95 96 95 98 94 97 95 99 Malaysia all airports 93 100 98 94 95 96 95 98 94 97 95 99 Maldive Is. all airports 89 100 98 90 88 95 91 98 90 93 94 98 Mongolia see Union of Soviet Socialist Republics (List I Europe) \ Muscat and Oman all airports 82 100 98 84 81 92 85 95 84 88 79 97 Nepal all airports 87 100 96 89 91 93 90 96 89 94 91 98 Oman see Muscat and Oman Pakistan all airports 87 100 96 89 91 93 90 96 89 94 91 98 Philippines all airports 93 100 98 94 95 96 95 98 94 97 95 99 Qatar all airports 77 97 98 79 76 74 82 94 79 85 73 76 Saudi Arabia all airports 77 97 98 79 76 74 82 94 79 85 73 76 Singapore all airports 93 100 98 94 95 96 95 98 94 97 95 99 Sri Lanka all airports 89 100 98 90 88 95 91 98 90 93 94 98 Syria all airports 65 100 97 68 64 85 70 95 69 76 61 95 Taiwan (Formosa) all airports 93 100 98 94 95 96 95 98 94 97 95 99 Thailand all airports 92 100 98 93 94 96 94 98 94 96 94 99 Turkey see Europe Union of Soviet Socialist Republics see Europe United Arab Emirates all airports 77 97 98 79 76 74 82 94 79 85 73 76 Vietnam all airports 93 100 98 94 95 96 95 98 94 97 95 99 No L 127/48 Official Journal of the European Communities 23 . 5 . 77 LIST IV (Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 : 14 IV, ASIA (Continued) Yemen Arab Republic all airports 81 98 98 83 . 80 79 88 95 83 88 78 80 Yemen, People's Democratic Republic of all airports 81 98 98 - 83 80 79 88 95 83 88 78 80 V. AUSTRALIA AND OCEANIA all airports 95 100 99 96 96 97 96 99 96 98 96 99 23 . 5 . 77 Official Journal of the European Communities No L 127/49 LIST V (United Kingdom, Denmark, Ireland) Airport of arrival Third countries Airport of departure Belfast Birmingham London I Manchester Prestwick/ Glasgow Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania all airports 41 46 49 46 41 48 45 38 Austria Innsbruck 2 2 3 2 2 2 2 2 Klagenfurt 10 12 13 12 10 13 11 9 Linz 5 7 8 7 6 7 7 5 Salzburg 0 0 0 0 0 0 0 0 Vienna 14 17 21 17 14 20 16 13 Azores see Portugal Bulgaria Sofia 40 46 48 45 40 46 44 : 37 all other airports : 43 49 51 48 43 49 47 40 Cyprus see Asia Czechoslovakia Bratislava 16 20 24 19 17 23 18 15 Brno 20 25 28 24 21 26 25 19 Gottwaldov , Ostrava 22 27 31 27 23 29 27 21 Kosice , Presov 32 39 43 38 33 41 38 31 Prague 9 12 14 12 10 13 12 9 Faeroe Is. all airports 51 40 35 44 62 33 26 36 Finland Helsinki , Luppeenranta 42 45 50 47 45 48 79 38 Ivalo , Kemi , Rovaniemi 54 57 61 59 55 59 86 50 Joensuu , Kajaani , Oulu 50 53 58 56 53 56 84 46 JyvÃ ¤skylÃ ¤, Pori , Tampere, Vaasa 42 45 50 47 42 48 79 38 Kuopia 49 53 57 55 50 55 83 45 Mariehamn , Turku 35 38 42 40 38 40 74 32 German Democratic Republic Berlin (East ) 0 0 0 0 0 0 0 0 Dresden , Leipzig 9 12 13 11 10 13 19 8 Rostock-Barth 13 17 18 16 15 19 26 12 No L 127/50 Official Journal of the European Communities 23 . 5 . 77 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival Third countries Airport of departure Belfast Birmingham !London Manchesterj Prestwick/ Glasgow Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Gibraltar all airports 37 45 49 42 37 47 31 36 Greece Agrinion , AlexandroupoHs, Chania , Ioannina , Iraklion , Kavalla , Mytilini 22 25 27 24 22 26 24 22 Athens 17 19 20 19 17 20 18 17 Corfu 5 6 7 6 5 7 6 5 Rhodes 27 30 32 29 27 31 28 27 Salonika 14 17 : 18 16 14 17 15 14 Hungary Budapest 23 28 32 27 23 30 55 22 all other airports 29 35 38 33 29 37 60 28 Iceland all airports 72 ­ 62 66 66 81 ' 64 50 59 Madeira Is. see Portugal Malta all airports 7 8 9 8 7 9 6 6 Norway Ã lesund 81 80 84 86 86 79 75 58 Alta 88 88 92 92 92 89 87 78 Bergen 77 77 81 83 83 75 45 51 BodÃ ¶ 85 85 90 90 90 86 82 73 Kirkenes 89 89 92 93 93 90 88 79 Kristiansand 69 69 76 77 77 70 22 51 Oslo 76 75 83 83 82 78 62 59 Stavanger 74 72 77 81 81 71 35 47 TromsÃ ¶ 87 87 91 91 91 88 85 76 Trondheim 81 81 87 87 87 82 75 67 Poland Bydgoszcz , Gdansk , Krakow , Rzeszow , Wroclaw 35 42 44 41 38 42 79 .53 Poznan 15 18 20 IS 16 IS 65 13 Szczecin (Stettin ) 41 48 50 47 44 48 82 39 Warsaw 27 33 35 32 30 33 74 25 23. 5.77 Official Journal of the European Communities No L 127/51 LIST V (United Kingdom, Denmark, Ireland) Continued -f Airport of arrival Third countries Airport of departure Belfastj Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Portugal Lisbon 37 45 49 43 37 47 31 36 Oporto 45 57 64 53 45 60 33 43 ­ Azores 61 68 72 66 61 70 54 60 Madeira 56 64 67 61 56 65 49 55 Romania Bucharest 41 47 50 46 42 49 69 40 all other airports 45 51 55 50 46 53 72 44 Spain Alicante, Valencia 20 25 28 23 20 - 27 19 27 Barcelona 8 10 11 11 9 11 7 11 Bilbao , San Sebastian , Santander 0 0 0 0 0 0 0 0 Granada , Santiago de Compostelas , Seville , Vigo 33 41 45 38 * 33 42 27 32 Madrid 20 25 28 23 19 26 16 19 Malaga 35 42 47 40 35 44 28 34 Palma 18 22 25 22 19 23 21 16 Sweden Gothenburg 13 12 11 - 15 14 10 39 7 Halmstad, Ronneby 11 12 13 13 12 , 12 38 9 Kalmar 18 20 21 21 20 20 42 15 Karlstad , LinkÃ ¶ping 25 23 26 27 26 24 58 17 Kiruna , Liilea 50 56 57 56 54 55 84 46 Kristianstad 8 8 9 9 9 9 30 6 MalmÃ ¶ 2 2 3 3 3 3 10 2 Nordmaling, Sundsvall 39 40 44 44 42 42 74 32 NorrkÃ ¶ping, Visby 26 28 30 30 29 29 64 23 Stockholm 30 37  · 37 35 33 35 69 27 Switzerland Basel 0 0 0 0 0 0 0 0 Berne 4 6 8 6 4 7 10 4 Geneva 1 I I I 1 I 4 0 Zurich 2 3 4 2 2 ? 2 No L 127/52 Official Journal of the European Communities 23 . 5 . 77 LIST V (United Kingdom, Denmark , Ireland ) Continued Airport of arrival Third countries Airport of departure Belfast Birmingham London| I Manchester Prestwick/ Glasgow I' Southend Denmark allairports 1Irelandallairports/ 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Turkey ( in Europe ) all airports 48 54 58 52 49 56 53 44 ( in Asia ) Adalia , Adana , Afyon , Iskenderun , Elazig , Gaziantep , Kastamonu , Konya , Malatya , Samsun , Trabzon 54 61 64 59 55 62 59 50 Agri , Dyarbakir , Erzurum , Kars , Van 61 67 70 65 62 69 66 58 . Akhisar , Ankara , Balikesir , Bandirma , Bursa , Kutahya , Zonguldak 49 56 59 54 50 58 54 45 Izmir 24 27 29 26 24 ' 28 26 24 Union of Soviet Baku , Tbl i si 66 72 74 71 69 72 92 64 Socialist Republics ( in Europe ) Brest , Gorki , Kaliningrad , Kybyshev , Ufa , Uralsk , Perm 62 64 67 ­ 67 65 65 89 58 Donetsk , Rostov , Volgograd 57 64 65 63 59 63 89 54 Kharkhov , Simferopol 54 61 63 60 57 61 88 52 Kiev 47 54 56 53 50 54 85 44 Leningrad 48 51 54 53 52 ­ 52 83 44 Lvov , Odessa 55 62 64 61 58 62 88 52 Minsk , Vilno 40 47 49 46 43 47 82 38 Moscow , Orel 56 58 61 61 59 59 87 52 Riga 46 53 56 52 49 53 85 44 Voronezh 58 65 67 64 61 65 90 56 ( in Asia ) Alma-Ata , Irkutsk , Kirensk , Krasnoyarsk , Novosibirsk , Tashkent , Ulan-Bator 76 81 82 80 78 81 95 74 Chita . Khabarovsk , Vladivostok 84 85 87 87 86 86 96 82 Omsk , Sverdlovsk 71 73 75 · 75 73 74 93 67 Y ugoslavia Belgrade 30 34 38 35 31 36 ' 35 28 Dubrovnik 25 30 33 29 32 32 35 25 Ljubljana 1 1 13 15 13 n 14 25 10 Ohrid , Skopje 40 44 48 45 40 46 43 3 " Sarajevo , Split 18 22 24 21 18 23 29 IS Titograd 33 42 46 38 33 44 36 34 Tivat , Zabljak 32 42 45 37 33 43 36 33 Zagreb 1ft 25 28 20 17 2~ 19 17 23 . 5 . 77 Official Journal of the European Communities No L 127/53 LIST V (United Kingdom, Denmark, Ireland ) Continued Airport of arrival Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 - U. AFRICA Algeria Algiers 30 36 40 34 30 38 31 31 Annaba , Constantine 34 41 45 39 34 43 32 34 El Golea 47 54 58 52 47 56 46 48 Oran 35 42 46 40 35 44 37 34 Angola all airports 80 84 86 83 80 85 70 = 79 BÃ ©nin ( formerly Dahomey ) all airports 73 78 81 77 73 79 65 73 Burundi all airports 63 67 69 66 63 68 65 63 Cameroon all airports ' 74 79 82 78 ' 74 81 70 74 Canary is. all airports 59 i 67 70 : 65 59 68 55 58 Cape Verde Is. all airports 69 !  75 78 : 74 69 77 63 68 Central African Empire all airports 66 70 = 72 69 65 71 63 75 Chad all airports 71 76 79 75 70 - 78 56 70 Comoros all airports . 72 : 75 76 74 ­ 72 76 74 72 Congo , People's Republic of all airports 78 83 85 82 78 84 67 78 Egypt , Arab Republic of all airports 37 40 42 39 37 41 39 36 Equatorial Guinea all airports 77 82 84 81 77 83 73 77 Ethiopia all airports  57 61 63 60 57 62 59 57 Gabon all airports 74 79 82 78 74 81 70 74 Gambia all airports 69 75 78 74 69 77 ¢ 63 68 Ghana all airports 73 78 81 77 73 79 65 73 Guinea all airports 78 83 86 82 77 85 66 77 Guinea Bissau all airports 78 83 86 82 77 85 66 77 Ivory Coast all airports 73 ' 78 81 77 73 79 65 73 No L 127/54 Official Journal of the European Communities 23 . 5 . 77 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 II . AFRICA (Continued) Kenya all airports 65 68 70 67 65 69 67 64 Liberia all airports 73 78 " 81 77. 73 79 · 65 73 Libya Benghazi 24 27 29 26 24 . 28 25 ­ 24 Sebha 41 . 46 : 49 45 ' 41 ^ 48 33 41 Tripoli 28 33 35 - 3 Ã ­ 28 - 34 ­ 18 28 Malagasy Republic all airports 72 75 76 74 : 72 76 74 72 Malawi all airports 68 71 73 70 68 72 69 67 ­ Mali all airports 69 75 - 78 74 69 77 66 68 Mauritania all airports 69 .  75 78 74 69 77 63 68 Mauritius all airports 72 75 - 76 74 72 76 74 72 Morocco ( incl . Ceuta and Melilla) Casablanca Fez , Rabat 46 40 53 47 57 51 51 45 45 40 55 49 38 35 45 - 40 Ifni 55 62 66 60 54 64 47 54 Melilla 38 45 49 43 - 38 - 47 33 - 37 Tangiers , Tetuan 38 46 50 43 38 48 52 37 Mozambique all airports 73 76 77 75 73 77 74 ; 72 Niger all airports 69 : ' 75 78 ' 74 69 ' 77 66 68 Nigeria all airports 73 ' 78 81 77 73 79 65 ; 73 Rhodesia all airports 73 76 77 75 73' 77 74 72 Rwanda all airports 63 67 69 66 63 68 65 63 Sao Tome and Principe all airports 77 82 84 81 77 83 73 77 Senegal all airports 69 75 78 74 69 77 63 68 Seychelles all airports 72 75 76 74 72 76 74 72 Sierra Leone all airports 78 83 86 82 77' 85 66 77 23 . 5 . 77 Official Journal of the European Communities No L 127/55 LIST V (United Kingdom, Denmark, Ireland ) Continued Airport of arrival Third countries Airport of departure j Belfastj Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allaiipoits Irelandallairports 1 2 3 4 5 6 7 8 9 10 II . AFRICA CContinued) Somalia ali airports 62 65 67 64 61 66 63 . 62 South Africa ( incl . Namibia , Botswana , Lesotho , Swaziland ) all airports 74 77 79 77 74 78 75 84 St Helena all airports 77 82 84 81 77 83 73 77 Sudan all airports 54 58 60 57 54 59 56 ' 54 Tanzania all airports 68 71 73 70 68 72 69 67 Territory of the Afars and Issas all airports 62 65 67 64 61 66 ­ 63 62 Togo all airports 73 78 81 77 73 79 65 73 Tunisia Djerba 22 26 28 25 22 27 28 22 Tunis 1 1 13 15 13 1 1 14 18 11 Uganda all airports 63 67 69 66 63 68 65 63 Upper Volta all airports 69 75 78 74 69 77 66 68 Zaire all airports 78 83 85 82 78 84 67 78 Zambia all airports 68 71 73 70 68 72 69 67 11 . AMERICA 1 . North America Canada Edmonton 95 91 89 93 97 88 79 90 Gander , Moncton 91 85 83 87 94 81 68 93 Halifax , Montreal , Ottawa , Quebec , Toronto 92 87 86 90 96 84 73 86 Vancouver , Winnipeg 94 91 89 92 97 88 78 89 No L 127/56 Official Journal of the European Communities 23 . 5 . 77 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 III . AMERICA (Continued) . 1 . North America (Continued) United States Akron , Albany , Atlanta , Baltimore , of America Boston , Buffalo , Charleston , Chicago , Cincinnati-, Columbus , Detroit , Indianapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee , Minneapolis , Nashville , New Orleans , New York ,- Philadelphia , Pittsburgh , St Louis , Washington , 94 89 88 90 96 : 86 76 95 Albuquerque , Austin , Billings , Dallas , Denver , Houston , Las -Vegas , Los Angeles , Oklahoma , Phoenix , Portland , Salt Lake City , San Francisco , Seattle 96 ' 92 91 93 97 90 82 97 Anchorage 89 94 96 92 89 95 96 88 Fairbanks , Juneau 89 94 96 93 89 95 96 89 Honolulu 97 95 94 96 99 94 87 97 Miami 95 92 95 93 97 94 82 96 Puerto Rico 91 91 93 89 93 92 76 96 2 . Central America Bahamas all airports 91 91 93 89 93 92 76 96 Belize all airports 93 93 95 92 95 94 82 96 Bermuda all airports 91 91 93 89 93 92 76 96 Costa Rica all airports 93 93 95 92 95 94 82 96 Cuba all airports 93 93 95 92 95 94 82 96 CuraÃ §ao all airports 82 86 88 85 82 87 78 82 Dominican Republic all airports 91 91 93 89 93 92 76 96 El Salvador all airports 93 93 95 92 95 94 82 96 Guatemala all airports 93 93 95 92 95 94 82 96 Haiti all airports 91 91 93 ' 89 93 92 76 96 Honduras all airports 93 93 95 ' 92 95 94 82 96 23 . 5 . 77 Official Journal of the European Communities No L 127/57 LIST V (United Kingdom, Denmark , Ireland ) Continued D en m ar k al l ai rp or ts Airport of arrival Third countries Airport of departure Belfast Birmingham London Manchester IPrestwick/ !Glasgow Southend it Irelandallairports 1 2 3 4 ¢r&gt; fi 7 8 !) 10 III . AMERICA ( Continued) 2 . Central America (Continued) Jamaica all airports 93 93 95 92 95 94 82 96 Mexico all airports 96 94 93 94 98 92 85 97 Nicaragua all airports 93" 93 95 92 95 94 82 96 Panama all airports 93 . 93 95 92 95 94 82 96 Virgin Is. see West Indies West Indies all airports 90 9 .S 97 94 90 96 ' 82 - 89 3 . South . America Argentina all airports 87 90 92 89 87 , 91 - 84 87 Aruba all airports · 82 86 88 85 82 87 78 ­ 82 Bolivia all airports &lt;  "" 90 92 89 87 91 84 87 Brazil all airports 82 ; 86 88 85 - 82 87 77 81 Chile all airports 87 90 92 89 87 91 84 87 Colombia all airports 82 86 88 85 82 87 78 82 Ecuador all airports 82 86 88 85 82 87 78 82 Guyana all airports 82 86 88 85 82 87 78 82 Paraguas all airports 87 90 92 89 87 91 84 87 Peru all airports 82 86 88 85 82 87 78 82 Surinam all airports 82 86 88 85 82 87 78 82 T rinidad and Tobago all airports 82 86 88 85 82 87 78 82 Uruguay all airports 87 90 92 89 87 91 84 87 Venezuela all airports 82 86 88 85 82 87 78 82 No L 127/58 Official Journal of the European Communities 23 . 5 . 77 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 V. ASIA Afghanistan all airports 76 80 82 80 77 81 78 75 Bahrain all airports 55 59 61 58 55 60 74 55 Bangladesh all airports 76 80 82 80 77 81 78 75 Bhutan see Nepal Brunei see Malaysia Burma all airports 84 87 89 : 87 85 88 86 E 84 China all airports 86 87 88 88 87 &lt; 88 97 84 Cyprus all airports 55 61 : 64 60 55 - 63 63 64 Formosa see Taiwan Hong Kong all airports 86 89 . 90 89 . 87 . 90 88 86 India all airports · 76 80 82 80 77 81 78 75 Indonesia all airports 86 89 90 89 87 90 88 86 Iran all airports 69 74 77 73 70 75 72 67 Iraq all airports 66 72 74 70 67 73 70 63 Israel all airports 59 65 68 63 59 66 66 55 Japan all airports 94 96 98 96 93 97 98 93 Jordan all airports 59 65 68 63 58 66 66 54 Khmer Republic ( formerly Cambodia ) all airports 84 87 89 87 85 88 86 84 Korea ( North ) all airports 86 87 88 88 87 88 97 84 Korea (South ) all airports 86 89 90 89 87 90 88 86 Kuwait all airports 67 72 75 71 67 73 73 66 Laos all airports 84 87 89 87 85 88 86 84 23 . 5 . 77 Official journal of the European Communities No L 127/59 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow I Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 IV . ASIA CContinued) Lebanon all airports 58 64 67 62 58 65 65 53 Macao all airports 86 89 90 89 87 90 88 86 Malaysia all airports 86 89 90 89 87 90 88 86 Maldive Is. all airports 83 87 88 86 84 87 85 82 Mongolia see Union of Soviet Socialist Republics (List I Europe ) Muscat and Oman all airports 73 78 80 76 73 79 79 72 Nepal all airports 76 80 82 80 77 81 78 75 ­ Oman see Muscat and Oman Pakistan , all airports 76 80 82 80 77 81 78 75 Philippines all airports 86 89 90 89 87 90 88 86 Qatar all airports 55 59 61 58 55 60 74 55 Saudi Arabia all airports 55 59 61 58 55 60 74 55 Singapore all airports 86 89 90 89 * 87 90 88 86 Sri Lanka all airports 83 87 88 86 84 87 85 82 Syria all airports 59 65 68 63 58 66 66 54 Taiwan ( Formosa ) all airports 86 89 90 89 87 90 88 86 Thailand all airports 84 87 89 87 85 88 86 84 Turkev see Europe Union of Soviet Socialist Republics set; Europe No L 127 / 60 Official Journal of the European Communities 23 . 5 . 77 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival Third countries Airport of departure Belfast Birmingham I London Manchester Prestwick/ Glasgow Southend Denmark allaiiports Irelandallairports 1 2 3 4 5 6 7 8 9 10 V ; ASIA ( Continued) Uhited Arab Emirates alt airports 55 59 61 58 55 60 74 55 Vietnam all airports 86 89 90 88 86 89 88 85 Yemen Arab Republic all airports 61 65 67 64 61 66 78 61 Yemen , People's Democratic Republicai all airports 61 65 67 64 61 66 78 61 V. AUSTRALIA AND OCEANIA all airports 90 92 93 91 90 92 92 89